CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain confidential information contained in this exhibit was omitted by means
of redacting a portion of the text and replacing it with [***]. This exhibit
(containing the non-public information) has been filed separately with the
Secretary of the Securities and Exchange Commission without redaction pursuant
to a Confidential Treatment Request under Rule 24b-2 of the Securities Exchange
Act of 1934, as amended.
 
CREDIT AGREEMENT
by and among
JDA SOFTWARE GROUP, INC.
as Borrower,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO CAPITAL FINANCE, LLC
as the Agent
Dated as of March 18, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
     Page   
1. DEFINITIONS AND CONSTRUCTION
    1  
1.1 Definitions
    1  
1.2 Accounting Terms
    1  
1.3 Code
    1  
1.4 Construction
    2  
1.5 Schedules and Exhibits
    2  
 
       
2. LOANS AND TERMS OF PAYMENT
    2  
2.1 Revolver Advances
    2  
2.2 Intentionally Omitted
    3  
2.3 Borrowing Procedures and Settlements
    3  
2.4 Payments; Reductions of Commitments; Prepayments
    7  
2.5 Overadvances
    10  
2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
    11  
2.7 Crediting Payments
    12  
2.8 Designated Account
    12  
2.9 Maintenance of Loan Account; Statements of Obligations
    12  
2.10 Fees
    12  
2.11 Letters of Credit
    13  
2.12 LIBOR Option
    16  
2.13 Capital Requirements
    18  
2.14 Accordion
    19  
 
       
3. CONDITIONS; TERM OF AGREEMENT; UNRESTRICTED SUBSIDIARIES
    20  
3.1 Conditions Precedent to the Initial Extension of Credit
    20  
3.2 Conditions Precedent to Extensions of Credit Subsequent to the Closing Date
    20  
3.3 Maturity
    21  
3.4 Effect of Maturity
    21  
3.5 Early Termination by Borrower
    21  
3.6 Conditions Subsequent.
    21  
 
       
4. REPRESENTATIONS AND WARRANTIES
    22  
4.1 Due Organization and Qualification; Subsidiaries
    22  
4.2 Due Authorization; No Conflict
    23  
4.3 Governmental Consents
    23  
4.4 Binding Obligations; Perfected Liens
    23  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
     Page   
4.5 Title to Assets; No Encumbrances
    23  
4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims
    24  
4.7 Litigation
    24  
4.8 Compliance with Laws
    24  
4.9 No Material Adverse Change
    24  
4.10 Fraudulent Transfer
    25  
4.11 Employee Benefits
    25  
4.12 Environmental Condition
    25  
4.13 Intellectual Property
    25  
4.14 Leases
    25  
4.15 Deposit Accounts and Securities Accounts
    25  
4.16 Complete Disclosure
    25  
4.17 Intentionally Omitted
    26  
4.18 Patriot Act
    26  
4.19 Indebtedness
    26  
4.20 Payment of Taxes
    26  
4.21 Margin Stock
    26  
4.22 Governmental Regulation
    26  
4.23 OFAC
    27  
4.24 Employee and Labor Matters.
    27  
4.25 Immaterial Subsidiaries
    27  
 
       
5. AFFIRMATIVE COVENANTS
    27  
5.1 Financial Statements, Reports, Certificates
    27  
5.2 Collateral Reporting
    27  
5.3 Existence
    27  
5.4 Maintenance of Properties
    28  
5.5 Taxes
    28  
5.6 Insurance
    28  
5.7 Inspection
    29  
5.8 Compliance with Laws
    29  
5.9 Environmental
    29  
5.10 Disclosure Updates
    29  
5.11 Formation of Subsidiaries
    30  

- 2 -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
     Page   
5.12 Further Assurances
    31  
5.13 Lender Meetings
    31  
5.14 Intentionally Omitted
    31  
5.15 Assignable Material Contracts
    31  
 
       
6. NEGATIVE COVENANTS
    32  
6.1 Indebtedness
    32  
6.2 Liens
    32  
6.3 Restrictions on Fundamental Changes
    32  
6.4 Disposal of Assets
    33  
6.5 Change Name
    33  
6.6 Nature of Business
    34  
6.7 Amendments
    34  
6.8 Change of Control
    34  
6.9 Restricted Payments
    34  
6.10 Accounting Methods
    37  
6.11 Controlled Investments
    37  
6.12 Transactions with Affiliates
    37  
6.13 Use of Proceeds
    38  
6.14 Limitation on Issuance of Stock.
    38  
 
       
7. FINANCIAL COVENANTS
    38  
8. EVENTS OF DEFAULT
    39  
9. RIGHTS AND REMEDIES
    41  
9.1 Rights and Remedies
    41  
9.2 Remedies Cumulative
    41  
 
       
10. WAIVERS; INDEMNIFICATION
    41  
10.1 Demand; Protest; etc
    41  
10.2 The Lender Group’s Liability for Collateral
    41  
10.3 Indemnification
    42  
 
       
11. NOTICES
    43  
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
    43  
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
    44  
13.1 Assignments and Participations
    44  
13.2 Successors
    46  

- 3 -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
     Page   
14. AMENDMENTS; WAIVERS
    47  
14.1 Amendments and Waivers
    47  
14.2 Replacement of Certain Lenders
    48  
14.3 No Waivers; Cumulative Remedies
    49  
 
       
15. AGENT; THE LENDER GROUP
    49  
15.1 Appointment and Authorization of Agent
    49  
15.2 Delegation of Duties
    50  
15.3 Liability of Agent
    50  
15.4 Reliance by Agent
    50  
15.5 Notice of Default or Event of Default
    50  
15.6 Credit Decision
    51  
15.7 Costs and Expenses; Indemnification
    51  
15.8 Agent in Individual Capacity
    52  
15.9 Successor Agent.
    52  
15.10 Lender in Individual Capacity
    52  
15.11 Collateral Matters
    53  
15.12 Restrictions on Actions by Lenders; Sharing of Payments
    54  
15.13 Agency for Perfection
    55  
15.14 Payments by Agent to the Lenders
    55  
15.15 Concerning the Collateral and Related Loan Documents
    55  
15.16 Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
    55  
15.17 Several Obligations; No Liability
    56  
 
       
16. WITHHOLDING TAXES
    56  
17. GENERAL PROVISIONS
    58  
17.1 Effectiveness
    58  
17.2 Section Headings
    58  
17.3 Interpretation
    59  
17.4 Severability of Provisions
    59  
17.5 Bank Product Providers
    59  
17.6 Debtor-Creditor Relationship
    59  
17.7 Counterparts; Electronic Execution
    60  
17.8 Revival and Reinstatement of Obligations
    60  
17.9 Confidentiality
    60  

- 4 -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
     Page   
17.10 Lender Group Expenses
    59  
17.11 Survival
    59  
17.12 Patriot Act
    60  
17.13 Integration
    60  

- 5 -



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit B-2
  Form of Bank Product Provider Letter Agreement
Exhibit C-1
  Form of Compliance Certificate
Exhibit I-1
  Form of IP Reporting Certificate
Exhibit L-1
  Form of LIBOR Notice
 
   
Schedule A-1
  Agent’s Account
Schedule A-2
  Authorized Persons
Schedule C-1
  Commitments
Schedule D-1
  Designated Account
Schedule E-1
  Existing Letters of Credit
Schedule P-1
  Permitted Investments
Schedule P-2
  Permitted Liens
Schedule 1.1
  Definitions
Schedule 3.1
  Conditions Precedent
Schedule 3.6
  Conditions Subsequent
Schedule 4.1(b)
  Capitalization of the Loan Parties
Schedule 4.6(a)
  States of Organization
Schedule 4.6(b)
  Chief Executive Offices
Schedule 4.6(c)
  Organizational Identification Numbers
Schedule 4.6(d)
  Commercial Tort Claims
Schedule 4.7(b)
  Litigation
Schedule 4.12
  Environmental Matters
Schedule 4.15
  Deposit Accounts and Securities Accounts
Schedule 4.19
  Permitted Indebtedness
Schedule 4.25
  Immaterial Subsidiaries
Schedule 5.1
  Financial Statements, Reports, Certificates
Schedule 5.2
  Collateral Reporting

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of
March 18, 2011, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender”, as that term is
hereinafter further defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), and JDA SOFTWARE
GROUP, INC., a Delaware corporation (“Borrower” ).
          The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
or in the application thereof on the operation of such provision (or if Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. Notwithstanding the foregoing, if at any time Borrower determines
to use IFRS in lieu of GAAP for financial reporting purposes, Borrower may elect
by written notice to Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall, for purposes of this Agreement,
thereafter be construed to mean (a) for periods beginning on and after the date
specified in such notice, IFRS, and (b) for periods beginning prior to the date
specified in such notice, GAAP; provided that, to the extent that such election
would affect any financial ratio set forth in this Agreement or any financial
covenant or related definition, (i) Borrower shall provide to Agent financial
statements and other documents reasonably requested by Agent or any Lender
setting forth a reconciliation with respect to such ratio or covenant for
periods before giving effect to such election and for periods after giving
effect to such election, and (ii) if Borrower, Agent or the Required Lenders
shall so request, Agent, the Required Lenders and Borrower shall negotiate in
good faith to amend the provisions of this Agreement that are directly affected
by such election with the intent of having the respective positions of the
Lenders and Borrower after such election conform as nearly as possible to their
respective positions as of the date of this Agreement. Notwithstanding anything
in this Agreement to the contrary, for the purposes of calculating compliance
with the financial covenants of this Agreement, no effect shall be given to any
change in GAAP arising out of a change described in the Proposed Accounting
Standards Update to Leases (Topic 840) dated August 17, 2010 or a substantially
similar pronouncement. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrower and each of its Subsidiaries on a consolidated basis, unless
the context clearly requires otherwise.
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the

 



--------------------------------------------------------------------------------



 



Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 of the Code shall govern.
     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations, or to the Obligations being due and payable on a specified
date, shall mean, in each case, the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Obligations (including the payment of any Lender Group Expenses that have
accrued irrespective of whether demand has been made therefor and the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record. Whenever the term “Senior Notes Indenture” is used and compliance
therewith is required herein, such requirement shall not apply after all of the
covenants in the Senior Notes Indenture shall have been defeased or terminated
or the Senior Notes paid in full, in each case unless the Indebtedness
represented by the Senior Notes has been refinanced as permitted hereunder, in
which case the rule of construction set forth in the fourth sentence of this
Section 1.4 shall apply.
     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2. LOANS AND TERMS OF PAYMENT.
     2.1 Revolver Advances.
          (a) Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrower in an amount at any one time outstanding not to exceed the lesser of:
               (i) such Lender’s Commitment, or
               (ii) such Lender’s Pro Rata Share of an amount equal to the
Maximum Revolver Amount less the sum of (A) the Letter of Credit Usage at such
time, plus (B) the principal amount of Swing Loans outstanding at such time.

- 2 -



--------------------------------------------------------------------------------



 



          (b) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued and unpaid thereon, shall be due and
payable on the Maturity Date or, if earlier, on the date on which they are
declared due and payable pursuant to the terms of this Agreement.
     2.2 Intentionally Omitted.
     2.3 Borrowing Procedures and Settlements.
          (a) Procedure for Borrowing. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent. Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such notice
must be received by Agent no later than 10:00 a.m. (California time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 10:00 a.m. (California time) on the Business Day prior to the date that is
the requested Funding Date. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrower
agrees that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such telephonic notice, but the failure to provide such
written confirmation shall not affect the validity of the request or give rise
to a Default or Event of Default.
          (b) Making of Swing Loans. In the case of a request for an Advance and
so long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus the amount of Collections or payments applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Advance
does not exceed $10,000,000, or (ii) Swing Lender, in its sole discretion, shall
agree to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make an Advance in the amount of such requested Borrowing (any such
Advance made solely by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and such Advances being referred to as “Swing
Loans”) available to Borrower on the Funding Date applicable thereto by
transferring immediately available funds to the Designated Account. Anything
contained herein to the contrary notwithstanding, the Swing Lender may, but
shall not be obligated to, make Swing Loans at any time that one or more of the
Lenders is a Defaulting Lender. Each Swing Loan shall be deemed to be an Advance
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account. Subject to the
provisions of Section 2.3(d)(ii), Swing Lender shall not make and shall not be
obligated to make any Swing Loan if Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (ii) the requested Borrowing would exceed the Availability on such
Funding Date. Swing Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making any Swing Loan. The Swing
Loans shall be secured by Agent’s Liens, constitute Advances and Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.
          (c) Making of Loans.
               (i) In the event that Swing Lender is not obligated to make a
Swing Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto. After Agent’s receipt
of the proceeds of such Advances, Agent shall make

- 3 -



--------------------------------------------------------------------------------



 



the proceeds thereof available to Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, however, that, subject to the
provisions of Section 2.3(d)(ii), Agent shall not request any Lender to make any
Advance if it has knowledge that, and no Lender shall have the obligation to
make, any Advance, if (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.
               (ii) Unless Agent receives notice from a Lender prior to 9:00
a.m. (California time) on the date of a Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Advances composing such Borrowing.
          (d) Protective Advances.
               (i) Any contrary provision of this Agreement or any other Loan
Document notwithstanding, after the occurrence and during the continuance of an
Event of Default, Agent hereby is authorized by Borrower and the Lenders, from
time to time in Agent’s sole discretion, and regardless of whether the
conditions precedent set forth in Section 3 are or are not satisfied, to make
Advances to, or for the benefit of, Borrower on behalf of the Lenders (in an
aggregate amount for all such Advances taken together not exceeding $10,000,000
outstanding at any one time) that Agent, in its Permitted Discretion deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (any of the Advances described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).
               (ii) Intentionally Omitted.
               (iii) Each Protective Advance shall be deemed to be an Advance
hereunder, except that no Protective Advance shall be eligible to be a LIBOR
Rate Loan and, prior to Settlement therefor, all payments on the Protective
Advances shall be payable to Agent solely for its own account. The Protective
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans. The provisions of this Section 2.3(d)
are for the exclusive benefit of Agent, Swing Lender, and the Lenders and are
not intended to benefit Borrower in any way. The foregoing to the contrary
notwithstanding, to the extent any Protective Advance causes the aggregate
Revolver Usage to exceed the Maximum Revolver Amount, such portion of such
Protective Advance shall be for Agent’s sole and separate account and not for
the account of any Lender and shall be entitled to priority in repayment in
accordance with Section 2.4(b).
          (e) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other

- 4 -



--------------------------------------------------------------------------------



 



Loan Documents, settlement among the Lenders as to the Advances, the Swing
Loans, and the Protective Advances shall take place on a periodic basis in
accordance with the following provisions:
               (i) Agent shall request settlement (“Settlement”) with the
Lenders on a weekly basis, or on a more frequent basis if so determined by Agent
(A) on behalf of Swing Lender, with respect to the outstanding Swing Loans,
(B) for itself, with respect to the outstanding Protective Advances or
Overadvances, and (C) with respect to Borrower’s and its Restricted
Subsidiaries’ Collections or payments received, as to each by notifying the
Lenders by telecopy, telephone, or other similar form of transmission, of such
requested Settlement, no later than 2:00 p.m. (California time) on the Business
Day immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, Overadvances, and Protective Advances for the period since the
prior Settlement Date. Subject to the terms and conditions contained herein
(including Section 2.3(g)): (y) if the amount of the Advances (including Swing
Loans, Overadvances, and Protective Advances) made by a Lender that is not a
Defaulting Lender exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans, Overadvances, and Protective Advances) as of a
Settlement Date, then Agent shall, by no later than 12:00 p.m. (California time)
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Advances (including Swing Loans, Overadvances, and
Protective Advances), and (z) if the amount of the Advances (including Swing
Loans, Overadvances, and Protective Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Advances (including Swing Loans, Overadvances,
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to Agent’s Account, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances (including Swing Loans, Overadvances and Protective Advances).
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans, Overadvances, or Protective Advances and, together with the portion of
such Swing Loans, Overadvances or Protective Advances representing Swing
Lender’s Pro Rata Share thereof, shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.
               (ii) In determining whether a Lender’s balance of the Advances,
Swing Loans, Overadvances, and Protective Advances is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Advances, Swing Loans,
Overadvances, and Protective Advances as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrower and allocable to the Lenders hereunder, and proceeds of
Collateral.
               (iii) Between Settlement Dates, Agent, to the extent Protective
Advances, Overadvances, or Swing Loans are outstanding, may pay over to Agent or
Swing Lender, as applicable, any Collections or payments received by Agent, that
in accordance with the terms of this Agreement would be applied to the reduction
of the Advances, for application to the Protective Advances, Overadvances, or
Swing Loans. Between Settlement Dates, Agent, to the extent no Protective
Advances, Overadvances, or Swing Loans are outstanding, may pay over to Swing
Lender any Collections or payments received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Advances,
for application to Swing Lender’s Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of any Loan Party received since the
then immediately preceding Settlement Date have been applied to Swing Lender’s
Pro Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders (other than a Defaulting Lender if
Agent has implemented the provisions of Section 2.3(g)), to be applied to the
outstanding Advances of such Lenders, an amount such that each such Lender
shall, upon receipt of such

- 5 -



--------------------------------------------------------------------------------



 



amount, have, as of such Settlement Date, its Pro Rata Share of the Advances.
During the period between Settlement Dates, Swing Lender with respect to Swing
Loans, Agent with respect to Protective Advances and Overadvances, and each
Lender with respect to the Advances other than Swing Loans, Overadvances, and
Protective Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by
Swing Lender, Agent, or the Lenders, as applicable.
               (iv) Anything in this Section 2.3(e) to the contrary
notwithstanding, in the event that a Lender is a Defaulting Lender, Agent shall
be entitled to refrain from remitting settlement amounts to the Defaulting
Lender and, instead, shall be entitled to elect to implement the provisions set
forth in Section 2.3(g).
          (f) Notation. Agent, as a non-fiduciary agent for Borrower, shall
maintain a register showing the principal amount of the Advances, owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
and Overadvances owing to Agent, and the interests therein of each Lender, from
time to time and such register shall, absent manifest error, conclusively be
presumed to be correct and accurate.
          (g) Defaulting Lenders. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrower to Agent for the Defaulting
Lender’s benefit or any Collections or proceeds of Collateral that would
otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of
such transfer to the Defaulting Lender, Agent shall transfer any such payments
(A) first, to Swing Lender to the extent of any Swing Loans that were made by
Swing Lender and that were required to be, but were not, paid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the earlier of (i) the date on
which all other Obligations have been paid in full or (ii) the date on which an
Application Event has occurred, to such Defaulting Lender in accordance with
Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and, in its
discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents (including the calculation of Pro
Rata Share in connection therewith) and for the purpose of calculating the fee
payable under Section 2.10(b), such Defaulting Lender shall be deemed not to be
a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
however, that the foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iv). The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the non-Defaulting Lenders, Agent, Issuing Lender,
and Borrower shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder. The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent, Issuing Lender, or to the Lenders
other than such Defaulting Lender. Any failure by a Defaulting Lender to fund
amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Agent at
its option, or Borrower at its option upon written notice to Agent, to arrange
for a substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to (1) Agent, and (2) if Agent is
arranging for the substitute Lender and no Default or Event of Default has
occurred and is continuing, Borrower (provided that the consent of Borrower
shall not

- 6 -



--------------------------------------------------------------------------------



 



be unreasonably withheld, delayed or conditioned). In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit), and such Defaulting Lender agrees that, so long as (A) such
Defaulting Lender is paid its share of the outstanding Obligations (other than
Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit) and
(B) Borrower provides any cash collateral for any Bank Product provided after
the effective date of the Assignment and Assumption between such Defaulting
Lender and the substitute Lender (the “Lender Substitution Date”), Borrower
shall not be in default under the applicable Bank Product Agreement as a result
of such Lender and its Affiliate not being a Bank Product Provider under this
Agreement with respect to any Bank Product provided after the Lender
Substitution Date; provided, however, that any such assumption of the Commitment
of such Defaulting Lender shall not be deemed to constitute a waiver of any of
the Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund. In the event of a
direct conflict between the priority provisions of this Section 2.3(g) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(g) shall control and
govern.
          (h) Independent Obligations. All Advances (other than Swing Loans,
Overadvances, and Protective Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Advance (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.
     2.4 Payments; Reductions of Commitments; Prepayments.
          (a) Payments by Borrower.
               (i) Except as otherwise expressly provided herein, all payments
by Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Any payment received by Agent
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
               (ii) Unless Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Agent may assume that Borrower has made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrower does not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

- 7 -



--------------------------------------------------------------------------------



 



          (b) Apportionment and Application.
               (i) So long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all principal and interest payments received by Agent shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and all
payments of fees and expenses received by Agent (other than fees or expenses
that are for Agent’s separate account or for the separate account of the Issuing
Lender) shall be apportioned ratably among the Lenders having a Pro Rata Share
of the type of Commitment or Obligation to which a particular fee or expense
relates. All payments to be made hereunder by Borrower shall be remitted to
Agent and, subject to Section 2.4(b)(iv) and Section 2.4(f), such payments, and
all proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing, to reduce the balance of the
Advances outstanding and, thereafter, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
               (ii) At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein in Section 2.3(g), all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
                    (A) first, to pay any Lender Group Expenses (including cost
or expense reimbursements) or indemnities then due to Agent under the Loan
Documents, until paid in full,
                    (B) second, to pay any fees or premiums, if any, then due to
Agent under the Loan Documents until paid in full,
                    (C) third, to pay interest due in respect of all Protective
Advances until paid in full,
                    (D) fourth, to pay the principal of all Protective Advances
until paid in full,
                    (E) fifth, ratably, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to any of the
Lenders under the Loan Documents, until paid in full,
                    (F) sixth, ratably, to pay any fees or premiums, if any,
then due to any of the Lenders under the Loan Documents until paid in full,
                    (G) seventh, to pay interest accrued in respect of the Swing
Loans until paid in full,
                    (H) eighth, to pay the principal of all Swing Loans until
paid in full,
                    (I) ninth, ratably, to pay interest accrued in respect of
the Advances (other than Protective Advances) until paid in full,
                    (J) tenth, ratably (i) to pay the principal of all Advances
until paid in full, (ii) to Agent, to be held by Agent, for the benefit of
Issuing Lender (and for the ratable benefit of each of the Lenders that have an
obligation to pay to Agent, for the account of the Issuing Lender, a share of
each Letter of Credit Disbursement), as cash collateral in an amount up to 105%
of the Letter of Credit Usage (to the extent permitted by applicable law, such
cash collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) ratably
to the Bank Product Providers based upon the amount then certified by the
applicable Bank Product Providers to

- 8 -



--------------------------------------------------------------------------------



 



Agent (in form and substance satisfactory to Agent) with the reasonable consent
of Borrower (which consent shall not be unreasonably withheld, delayed or
conditioned) to be due and payable to such Bank Product Providers on account of
Bank Product Obligations of the Loan Parties owing to such Bank Product
Providers; provided, that if there is a dispute as to such amount between
Borrower and the applicable Bank Product Provider, then the consent of Borrower
shall not be required and the amount paid to the Bank Product Providers pursuant
to this Section 2.4(b)(ii)(J)(iii) shall be the amount then certified by the
applicable Bank Product Providers to Agent (in form and substance satisfactory
to Agent) to be due and payable to such Bank Product Providers on account of
Bank Product Obligations of the Loan Parties owing to such Bank Product
Providers,
                    (K) eleventh, to pay any other Obligations (including being
paid, ratably to the Bank Product Providers on account of all amounts then due
and payable, if any, in respect of other Bank Product Obligations not included
in clause (J)(iii) above, with any balance to be paid to Agent, to be held by
Agent, for the ratable benefit of the Bank Product Providers, as cash collateral
(which cash collateral may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.4(b)(ii), beginning with tier (A) hereof), and
                    (L) twelfth, to Borrower (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
               (iii) Agent promptly shall distribute to each Lender, pursuant to
the applicable wire instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided in Section 2.3(e).
               (iv) In each instance, so long as no Application Event has
occurred and is continuing, Section 2.4(b)(i) shall not apply to any payment
made by Borrower to Agent and specified by Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
               (v) For purposes of Section 2.4(b)(ii), “paid in full” of a type
of Obligation means payment in cash or immediately available funds of all
amounts owing on account of such type of Obligation, including interest accrued
after the commencement of any Insolvency Proceeding, default interest, interest
on interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
               (vi) In the event of a direct conflict between the priority
provisions of this Section 2.4 and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.
          (c) Reduction of Commitments. The Commitments shall terminate on the
Maturity Date. Borrower may reduce the Commitments, without premium or penalty,
to an amount (which may be zero) not less than the sum of (i) the Revolver Usage
as of such date, plus (ii) the principal amount of all Advances not yet made as
to which a request has been given by Borrower under Section 2.3(a), plus
(iii) the amount of all Letters of Credit not yet issued as to which a request
has been given by Borrower pursuant to Section 2.11(a). Each such reduction
shall be in an amount which is not less than $5,000,000 (unless the Commitments
are being reduced to zero and the amount of the Commitments in effect
immediately prior to

- 9 -



--------------------------------------------------------------------------------



 



such reduction are less than $5,000,000), shall be made by providing not less
than 10 Business Days prior written notice to Agent and shall be irrevocable;
provided that, with respect to reductions of the Commitments to zero, (i)
Borrower may rescind notices of reduction on no more than two occasions (in the
aggregate together with rescissions made pursuant to Section 3.5) during the
term of the Agreement by providing to Agent written notice of such rescission by
9:00 a.m. (California time) on the date set forth in the applicable notice as
the date of reduction of the Commitments, and (ii) Borrower may extend the date
of reduction of the Commitments at any time with the consent of Agent (such
consent not to be unreasonably withheld or delayed). Once reduced, the
Commitments may not be increased. Each such reduction of the Commitments shall
reduce the Commitments of each Lender proportionately in accordance with its
ratable share thereof.
          (d) Optional Prepayments.
               (i) Advances. Borrower may repay the principal of any Advance at
any time in whole or in part, without premium or penalty.
               (ii) Intentionally Omitted.
          (e) Asset Disposition Mandatory Prepayments. Within 1 Business Day of
the date of receipt by Borrower or any of its Restricted Subsidiaries (other
than Foreign Subsidiaries of Borrower; provided that the Net Cash Proceeds
received by such Foreign Subsidiaries are not permitted under any applicable law
to be transferred to the United States or the transfer of the Net Cash Proceeds
could reasonably be expected to result in adverse tax consequences to Borrower
and its Subsidiaries) of Net Cash Proceeds in excess of $10,000,000 in any
fiscal year of any disposition by Borrower or any of its Restricted Subsidiaries
of assets (excluding dispositions which qualify as Permitted Dispositions under
clauses (a) — (k) and (m) of the definition of “Permitted Dispositions”),
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f) in an amount equal to 100% of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such dispositions; provided that, so long as
(i) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (ii) the monies are held in a Deposit Account in which
Agent has a perfected first-priority security interest, and (iii) Borrower and
its Restricted Subsidiaries, as applicable, complete such replacement, purchase,
or construction within 365 days after the initial receipt of such monies, then
such Net Cash Proceeds shall not be required to be applied on such date to the
extent that they are applied to the costs of replacement of the properties or
assets that are the subject of such sale or disposition or the cost of purchase
or construction of other assets useful to the business of Borrower or its
Restricted Subsidiaries. Nothing contained in this Section 2.4(e) shall permit
Borrower or any of its Restricted Subsidiaries to sell or otherwise dispose of
any assets other than in accordance with Section 6.4 or to make Acquisitions
other than in accordance with Section 6.3.
          (f) Application of Payments. Each prepayment pursuant to
Section 2.4(e) shall, (i) so long as no Application Event shall have occurred
and be continuing, be applied, first, to the outstanding principal amount of the
Advances until paid in full (with a corresponding permanent reduction in the
Maximum Revolver Amount), and second, to cash collateralize the Letters of
Credit in an amount equal to 105% of the then extant Letter of Credit Usage
(with a corresponding permanent reduction in the Maximum Revolver Amount), and
(ii) if an Application Event shall have occurred and be continuing, be applied
in the manner set forth in Section 2.4(b)(ii).
     2.5 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrower to the Lender Group pursuant to Section 2.1 or
Section 2.11 is greater than any of the limitations set forth in Section 2.1 or
Section 2.11, as applicable (an “Overadvance”), Borrower shall immediately pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). Borrower promises to pay the Obligations (including principal,
interest, fees, costs, and expenses) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
          (a) Interest Rates. Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows:
               (i) if the relevant Obligation is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and
               (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.
          (b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Commitment), a Letter of Credit fee (in addition
to the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.
          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default and at the election of the Required Lenders,
               (i) all Obligations (except for undrawn Letters of Credit) that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable thereunder, and
               (ii) the Letter of Credit fee provided for in Section 2.6(b)
shall be increased to 2 percentage points above the per annum rate otherwise
applicable hereunder.
          (d) Payment. Except to the extent provided to the contrary in
Section 2.10 or Section 2.12(a), all interest, all Letter of Credit fees, all
other fees payable hereunder or under any of the other Loan Documents, all costs
and expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or Commitments are outstanding. Borrower
hereby authorizes Agent, from time to time (i) upon 3 Business Days prior notice
to Borrower, to charge all interest, Letter of Credit fees, all fees provided
for in Section 2.10(a) or 2.10(b) and all other fees payable hereunder or under
any of the other Loan Documents (in each case, as and when due and payable), all
charges, commissions, fees, and costs provided for in Section 2.11(e) (as and
when accrued or incurred), and all other payment obligations (excluding the
payment obligations described in clause (ii) below) as and when due and payable
under any Loan Document or any Bank Product Agreement (including any amounts due
and payable to the Bank Product Providers in respect of Bank Products) to the
Loan Account, which amounts thereafter shall constitute Advances hereunder and,
initially, shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans, and (ii) upon 10 Business Days prior notice to Borrower, to
charge all fees and costs provided for in Section 2.10(c) and any other Lender
Group Expenses (as and when accrued or incurred) (excluding Lender Group
Expenses set forth in clause (j) of the definition of “Lender Group Expenses”,
which are covered in clause (i) above) to the Loan Account, which amounts
thereafter shall constitute Advances hereunder and, initially, shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans. Any
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement
that are charged to the Loan Account shall thereupon constitute Advances
hereunder and shall initially accrue interest at the rate then applicable to
Advances that are Base Rate Loans (unless and until converted into LIBOR Rate
Loans in accordance with the terms of this Agreement).
          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue; provided that the per annum interest rate with respect to Base Rate
Loans shall be calculated on the basis of a year of 365/366 days and the actual
number of days elapsed in the

- 11 -



--------------------------------------------------------------------------------



 



period during which the interest accrues. In the event the Base Rate is changed
from time to time hereafter, the rates of interest hereunder based upon the Base
Rate automatically and immediately shall be increased or decreased by an amount
equal to such change in the Base Rate.
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if such rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.
     2.7 Crediting Payments. The receipt of any payment item by Agent shall not
be considered a payment on account unless such payment item is a wire transfer
of immediately available federal funds made to Agent’s Account or unless and
until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 11:00 a.m. (California time). If
any payment item is received into Agent’s Account on a non-Business Day or after
11:00 a.m. (California time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.
     2.8 Designated Account. Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance or Swing Loan
requested by Borrower and made by Agent or the Lenders hereunder shall be made
to the Designated Account.
     2.9 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Protective Advances
and Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued or arranged by Issuing Lender
for Borrower’s account, and with all other payment Obligations hereunder or
under the other Loan Documents, including, accrued interest, fees and expenses,
and Lender Group Expenses. In accordance with Section 2.7, the Loan Account will
be credited with all payments received by Agent from Borrower or for Borrower’s
account. Agent shall render monthly statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after receipt thereof by Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.
     2.10 Fees. Borrower shall pay to Agent,
          (a) for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter;

- 12 -



--------------------------------------------------------------------------------



 



          (b) for the ratable account of those Lenders with Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to the Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Commitments, less (ii) the average Daily Balance
of the Revolver Usage during the immediately preceding month (or portion
thereof); and
          (c) the fees and charges required to be paid by Borrower pursuant to
Section 5.7.
     2.11 Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, the Issuing Lender agrees to
issue, or to cause an Underlying Issuer (including, as Issuing Lender’s agent)
to issue, a requested Letter of Credit. If Issuing Lender, at its option, elects
to cause an Underlying Issuer to issue a requested Letter of Credit, then
Issuing Lender agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among, other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings which provide for reimbursements of such Underlying Issuer with
respect to such Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a “Reimbursement Undertaking”) with respect
to Letters of Credit issued by such Underlying Issuer. By submitting a request
to Issuing Lender for the issuance of a Letter of Credit, Borrower shall be
deemed to have requested that Issuing Lender issue or that an Underlying Issuer
issue the requested Letter of Credit and to have requested Issuing Lender to
issue a Reimbursement Undertaking with respect to such requested Letter of
Credit if it is to be issued by an Underlying Issuer (it being expressly
acknowledged and agreed by Borrower that Borrower is and shall be deemed to be
the applicant (within the meaning of Section 5-102(a)(2) of the Code) with
respect to each Underlying Letter of Credit). Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be made in writing by an Authorized Person and delivered
to the Issuing Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension. Each such request shall be in form and
substance reasonably satisfactory to the Issuing Lender and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the proposed expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, the conditions
to drawing, and, in the case of an amendment, renewal, or extension,
identification of the Letter of Credit to be so amended, renewed, or extended)
as shall be necessary to prepare, amend, renew, or extend such Letter of Credit.
Anything contained herein to the contrary notwithstanding, the Issuing Lender
may, but shall not be obligated to, issue or cause the issuance of a Letter of
Credit or to issue a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, that supports the obligations of Borrower or
its Restricted Subsidiaries (1) in respect of (A) a lease of real property, or
(B) an employment contract, or (2) at any time that one or more of the Lenders
is a Defaulting Lender. The Issuing Lender shall have no obligation to issue a
Letter of Credit or a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, if either of the following would result after
giving effect to the requested issuance:
               (i) the Letter of Credit Usage would exceed $50,000,000, or
               (ii) the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances (including Swing Loans).
          Each Letter of Credit shall be in form and substance reasonably
acceptable to the Issuing Lender, including the requirement that the amounts
payable thereunder must be payable in Dollars. If Issuing Lender makes a payment
under a Letter of Credit or an Underlying Issuer makes a payment under an
Underlying Letter of Credit, Borrower shall pay to Agent an amount equal to the
applicable Letter of Credit Disbursement on the date such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be an Advance hereunder and, initially, shall bear interest at the rate then
applicable to Advances that are Base Rate Loans. If

- 13 -



--------------------------------------------------------------------------------



 



a Letter of Credit Disbursement is deemed to be an Advance hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3), Borrower’s obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be automatically converted into an
obligation to pay the resulting Advance. Promptly following receipt by Agent of
any payment from Borrower pursuant to this paragraph, Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to Section 2.11(b) to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.
          (b) Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Commitment agrees
to fund its Pro Rata Share of any Advance deemed made pursuant to
Section 2.11(a) on the same terms and conditions as if Borrower had requested
the amount thereof as an Advance and Agent shall promptly pay to Issuing Lender
the amounts so received by it from the Lenders. By the issuance of a Letter of
Credit or a Reimbursement Undertaking (or an amendment, renewal or extension of
a Letter of Credit or a Reimbursement Undertaking) and without any further
action on the part of the Issuing Lender or the Lenders with Commitments, the
Issuing Lender shall be deemed to have granted to each Lender with a Commitment,
and each Lender with a Commitment shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Lender and each
Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Commitment hereby absolutely
and unconditionally agrees to pay to Agent, for the account of the Issuing
Lender, such Lender’s Pro Rata Share of each Letter of Credit Disbursement made
by Issuing Lender or an Underlying Issuer and not reimbursed by Borrower on the
date due as provided in Section 2.11(a), or of any reimbursement payment
required to be refunded (or that Agent or Issuing Lender elects, based upon the
advice of counsel, to refund) to Borrower for any reason. Each Lender with a
Commitment acknowledges and agrees that its obligation to deliver to Agent, for
the account of the Issuing Lender, an amount equal to its respective Pro Rata
Share of each Letter of Credit Disbursement pursuant to this Section 2.11(b)
shall be absolute and unconditional and such remittance shall be made
notwithstanding the occurrence or continuation of an Event of Default or Default
or the failure to satisfy any condition set forth in Section 3. If any such
Lender fails to make available to Agent the amount of such Lender’s Pro Rata
Share of a Letter of Credit Disbursement as provided in this Section 2.11(b),
such Lender shall be deemed to be a Defaulting Lender and Agent (for the account
of the Issuing Lender) shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Defaulting Lender Rate until
paid in full.
          (c) Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any damage, loss, cost,
expense, or liability (other than Taxes, which shall be governed by Section 16),
and reasonable attorneys fees incurred by Issuing Lender, any other member of
the Lender Group, or any Underlying Issuer arising out of or in connection with
any Reimbursement Undertaking or any Letter of Credit; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer. Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Letter of Credit or by Issuing Lender’s interpretations of any Reimbursement
Undertaking even though this interpretation may be different from Borrower’s
own, and Borrower understands and agrees that none of the Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer shall be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letter of Credit or
any modifications, amendments, or supplements thereto. Borrower understands that
the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by
Borrower against such Underlying Issuer. Borrower hereby agrees to indemnify,
save, defend, and hold Issuing Lender and the other members of the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability (other than Taxes, which shall be governed by Section 16)
incurred by them as a

- 14 -



--------------------------------------------------------------------------------



 



result of the Issuing Lender’s indemnification of an Underlying Issuer;
provided, however, that Borrower shall not be obligated hereunder to indemnify
for any such loss, cost, expense, or liability to the extent that it is caused
by the gross negligence or willful misconduct of the Issuing Lender or any other
member of the Lender Group. Borrower hereby acknowledges and agrees that none of
the Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.
          (d) The obligation of Borrower to reimburse the Issuing Bank for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
               (i) any lack of validity or enforceability of such Letter of
Credit, this Agreement, or an other Loan Document,
               (ii) the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any of its Subsidiaries may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction,
               (iii) any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit,
               (iv) any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not substantially or
strictly comply with the terms of such Letter of Credit (including, without
limitation, any requirement that presentation be made at a particular place or
by a particular time of day), or any payment made by the Issuing Bank under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,
               (v) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
of its Subsidiaries, or
               (vi) the fact that any Event of Default shall have occurred and
be continuing.
          (e) Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
          (f) Borrower acknowledges and agrees that any and all issuance
charges, usage charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and shall be reimbursable immediately by Borrower
to Agent for the account of the Issuing Lender; it being acknowledged and agreed
by Borrower that, as of the Closing Date, the usage charge imposed by Underlying
Issuer is .825% per annum times the undrawn amount of each Underlying Letter of
Credit, that such usage charge may be changed from time to time, and that the
Underlying Issuer also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.
          (g) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or

- 15 -



--------------------------------------------------------------------------------



 



(ii) compliance by the Issuing Lender, any other member of the Lender Group, or
Underlying Issuer with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):
               (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or
               (ii) there shall be imposed on the Issuing Lender, any other
member of the Lender Group, or Underlying Issuer any other condition regarding
any Letter of Credit or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay within 30 days after demand therefor,
such amounts as Agent may specify to be necessary to compensate the Issuing
Lender, any other member of the Lender Group, or an Underlying Issuer for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, however, that Borrower shall
not be required to provide any compensation pursuant to this Section 2.11(g) for
any such amounts incurred more than 180 days prior to the date on which the
demand for payment of such amounts is first made to Borrower; provided further,
however, that if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. The determination by Agent of
any amount due pursuant to this Section 2.11(g), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.
     2.12 LIBOR Option.
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option,
subject to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or
a portion of the Advances be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrower no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate.
          (b) LIBOR Election.
               (i) Borrower may, at any time and from time to time, so long as
Borrower has not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of Borrower to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section 2.12(b)
shall be made by delivery to Agent of a

- 16 -



--------------------------------------------------------------------------------



 



LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (California
time) on the same day). Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.
               (ii) Each LIBOR Notice shall be irrevocable and binding on
Borrower. In connection with each LIBOR Rate Loan, Borrower shall indemnify,
defend, and hold Agent and the Lenders harmless against any loss, cost, or
expense actually incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrower shall pay such amount to Agent or the Lender, as
applicable, within 30 days of the date of its receipt of such certificate.
               (iii) Borrower shall have not more than 5 LIBOR Rate Loans in
effect at any given time. Borrower only may exercise the LIBOR Option for
proposed LIBOR Rate Loans of at least $1,000,000.
          (c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrower’s and its
Restricted Subsidiaries’ Collections in accordance with Section 2.4(b) or for
any other reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Agent and the Lenders and
their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).
          (d) Special Provisions Applicable to LIBOR Rate.
               (i) The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law (other than
changes in laws relative to Taxes, which shall be governed by Section 16)
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor), which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate. In any such event, the affected Lender
shall give Borrower and Agent notice of such a determination and adjustment and
Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Borrower may, by notice to such
affected Lender (y) require such Lender to furnish to Borrower a statement
setting forth the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under Section 2.12(b)(ii)).
               (ii) In the event that any change in market conditions or any
law, regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to

- 17 -



--------------------------------------------------------------------------------



 



be the last day of the Interest Period of such LIBOR Rate Loans, and interest
upon the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the
rate then applicable to Base Rate Loans, and (z) Borrower shall not be entitled
to elect the LIBOR Option until such Lender determines that it would no longer
be unlawful or impractical to do so. Notwithstanding anything to the contrary
herein, it is understood and agreed that the Dodd—Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all requests, rules,
guidelines and directives relating thereto, all interpretations and applications
thereof and any compliance by a Lender with any request or directive relating
thereto, shall, for the purposes of this Agreement, be deemed to be adopted
subsequent to the date hereof.
          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
     2.13 Capital Requirements.
          (a) If, after the date hereof, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods. Failure or
delay on the part of any Lender to demand compensation pursuant to this
Section 2.13(a) shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that Borrower shall not be required to compensate a
Lender pursuant to this Section 2.13 for any reductions in return incurred more
than 180 days prior to the date that such Lender notifies Borrower of such law,
rule, regulation or guideline giving rise to such reductions and of such
Lender’s intention to claim compensation therefor; provided further that if such
claim arises by reason of the adoption of or change in any law, rule, regulation
or guideline that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
Notwithstanding anything to the contrary herein, it is understood and agreed
that the Dodd—Frank Wall Street Reform and Consumer Protection Act (Pub.L.
111-203, H.R. 4173), all requests, rules, guidelines and directives relating
thereto, all interpretations and applications thereof and any compliance by a
Lender with any request or directive relating thereto, shall, for the purposes
of this Agreement, be deemed to be adopted subsequent to the date hereof.
          (b) If any Lender requests additional or increased costs referred to
in Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
“Affected Lender”), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any

- 18 -



--------------------------------------------------------------------------------



 



material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrower agrees to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrower’s
obligation to pay any future amounts to such Affected Lender pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable Borrower to
obtain LIBOR Rate Loans, then Borrower (without prejudice to any amounts then
due to such Affected Lender under Section 2.12(d)(i) or Section 2.13(a), as
applicable) may, unless prior to the effective date of any such assignment the
Affected Lender withdraws its request for such additional amounts under
Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no
longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may seek a
substitute Lender reasonably acceptable to Agent to purchase the Obligations
owed to such Affected Lender and such Affected Lender’s Commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
Commitments, pursuant to an Assignment and Acceptance Agreement, and upon such
purchase by the Replacement Lender, such Replacement Lender shall be deemed to
be a “Lender” for purposes of this Agreement and such Affected Lender shall
cease to be a “Lender” for purposes of this Agreement.
     2.14 Accordion.
          (a) At any time during the period from and after the Closing Date
through the date that is the 4 year anniversary of the Closing Date, at the
option of Borrower (but subject to the conditions set forth in clause
(b) below), the Commitments and the Maximum Revolver Amount may be increased by
an amount in the aggregate for all such increases of the Commitments and the
Maximum Revolver Amount not to exceed the Available Increase Amount (each such
increase, an “Increase”). Agent shall invite each Lender to increase its
Commitments (it being understood that no Lender shall be obligated to increase
its Commitments and may refuse to increase its Commitments for any reason or no
reason at all) in connection with a proposed Increase, and if sufficient Lenders
do not agree to increase their Commitments in connection with such proposed
Increase, then Agent or Borrower may invite any prospective lender who is
reasonably satisfactory to Agent and Borrower to become a Lender in connection
with a proposed Increase. Any Increase shall be in an amount of at least
$10,000,000 and integral multiples of $5,000,000 in excess thereof. In no event
may the Commitments and the Maximum Revolver Amount be increased pursuant to
this Section 2.14 on more than 4 occasions.
          (b) Each of the following shall be conditions precedent to any
Increase of the Commitments and the Maximum Revolver Amount:
               (i) Agent or Borrower has obtained the commitment of one or more
Lenders (or other prospective lenders) reasonably satisfactory to Agent and
Borrower to provide the applicable Increase and any prospective lenders,
Borrower and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such prospective lenders, Borrower, and Agent are party,
               (ii) each of the conditions precedent set forth in Section 3.2
are satisfied,
               (iii) Borrower has provided Agent with written confirmation,
supported by reasonably detailed calculations (all in form satisfactory to
Agent), evidencing compliance on a pro forma basis (after giving effect to the
applicable Increase) with Sections 5.16 and 7 for the fiscal quarter most
recently ended for which financial statements were required to be delivered
pursuant to Section 5.1, and
Borrower shall have reached agreement with the Lenders (or prospective lenders)
agreeing to the increased Commitments with respect to the interest margins
applicable to Advances made pursuant to the increased Commitments (which
interest margins may be with respect to Advances made pursuant to the increased
Commitments, higher than or equal to, but not less than, the interest margins
applicable to Advances set forth in this Agreement immediately prior to the date
of the increased Commitments (the date of the increased

- 19 -



--------------------------------------------------------------------------------



 



Commitments and the Maximum Revolver Amount, the “Increase Date”)), and shall
have communicated the amount of such interest margins to Agent. Any Increase
Joinder may, with the consent of Agent, Borrower and the Lenders or prospective
lenders agreeing to the increased Commitments, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate to
effectuate the provisions of this Section 2.14 (including any amendment
necessary to effectuate the interest margins for the Advances to be made
pursuant to the increased Commitments). Anything to the contrary contained
herein notwithstanding, if the interest margins that are to be applicable to
Advances made pursuant to the increased Commitments are higher than the interest
margins set forth in this Agreement for Advances immediately prior to the
applicable Increase Date (the amount by which the interest margins are higher,
the “Excess”), then the interest margins applicable to Advances immediately
prior to the Increase Date shall be increased by the amount of the Excess,
effective on the applicable Increase Date, and without the necessity of any
action by any party hereto.
          (c) Unless otherwise specifically provided herein, all references in
this Agreement and any other Loan Document to Advances shall be deemed, unless
the context otherwise requires, to include Advances made pursuant to the
increased Commitments and Maximum Revolver Amount pursuant to this Section 2.14.
          (d) Each of the Lenders having a Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Advances and participation interests in Letters
of Credit on such Increase Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Advances and
participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Shares after giving effect to such increased Commitments.
          (e) The Advances, Commitments, and Maximum Revolver Amount established
pursuant to this Section 2.14 shall constitute Advances, Commitments, and
Maximum Revolver Amount under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the guarantees and
security interests created by the Loan Documents. Borrower shall take any
actions reasonably required by Agent to ensure and demonstrate that the Lien and
security interests granted by the Loan Documents continue to be perfected under
the Code or otherwise after giving effect to the establishment of any such new
Commitments and Maximum Revolver Amount.
3. CONDITIONS; TERM OF AGREEMENT; UNRESTRICTED SUBSIDIARIES.
     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1. Agent, each Lender,
and Borrower each acknowledges and agrees that the requirements set forth on
Schedule 3.1 have been satisfied.
     3.2 Conditions Precedent to Extensions of Credit Subsequent to the Closing
Date. The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder (or to extend any other credit hereunder) subsequent to the
Closing Date shall be subject to the following conditions precedent:
          (a) the representations and warranties of Borrower and its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true, correct and complete in all

- 20 -



--------------------------------------------------------------------------------



 



material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.
     3.3 Maturity. This Agreement shall continue in full force and effect for a
term ending on the Maturity Date. The foregoing notwithstanding, the Lender
Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.
     3.4 Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrower shall be required to repay all of the Obligations
in full. No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been terminated.
When all of the Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.
     3.5 Early Termination by Borrower. Borrower has the option, at any time
upon 10 Business Days prior written notice to Agent, to terminate this Agreement
and terminate the Commitments hereunder by repaying to Agent all of the
Obligations in full. If Borrower has sent a notice of termination pursuant to
the provisions of this Section, then the Commitments shall terminate and
Borrower shall be obligated to repay the Obligations in full on the date set
forth as the date of termination of this Agreement in such notice. The foregoing
notwithstanding, (a) Borrower may rescind termination notices on two occasions
(in the aggregate together with rescissions made pursuant to Section 2.4(c))
during the term of this Agreement by providing to Agent written notice of such
rescission by 9:00 a.m. (California time) on the date set forth in such
termination notice as the date of termination of this Agreement, and
(b) Borrower may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).
     3.6 Conditions Subsequent. The obligation of the Lender Group (or any
member thereof) to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrower to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof, shall constitute an Event of Default).
     3.7 Unrestricted Subsidiaries.
          (a) The Board of Directors of Borrower may at any time designate any
Subsidiary of Borrower (other than any Loan Party) to be an Unrestricted
Subsidiary if no Default or Event of Default has occurred and is continuing or
would result therefrom. If a Subsidiary of Borrower is designated as an
Unrestricted Subsidiary, the aggregate Fair Market Value of all outstanding
Investments of Borrower and its Restricted Subsidiaries in the Subsidiary
designated as an Unrestricted Subsidiary shall be deemed to be an Investment
made as of the time of the designation and shall reduce the amount available for
Restricted Payments under Section 6.9 or under one or more clauses of the
definition of Permitted Investments, as determined by Borrower, by an amount
equal to the amount of such Investment. The designation of a Subsidiary of
Borrower as an Unrestricted Subsidiary shall only be permitted if the Investment
would be permitted by this Agreement at the time of designation and if the
Restricted Subsidiary otherwise meets the

- 21 -



--------------------------------------------------------------------------------



 



definition of an Unrestricted Subsidiary. Additionally, no Subsidiary of
Borrower may be designated as an Unrestricted Subsidiary if it is a “Restricted
Subsidiary” for the purposes of any Senior Note Document or any Refinancing
Indebtedness incurred to refinance such Indebtedness. Any designation of a
Subsidiary of Borrower as an Unrestricted Subsidiary shall be evidenced to Agent
by Borrower submitting to Agent a certified copy of a resolution of the Board of
Directors of Borrower giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the requirements and
conditions set forth in this clause (a) and was permitted by Section 6.9. If, at
any time, any Unrestricted Subsidiary fails to meet the preceding requirements
as an Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and any Indebtedness of such
Subsidiary and Liens on such Subsidiary’s assets shall be deemed to be incurred
by a Restricted Subsidiary of Borrower as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under Section 6.1 or such Liens
are not permitted to be incurred as of such date under Section 6.2, an Event of
Default shall immediately arise.
          (b) The Board of Directors of Borrower may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of Borrower; provided that
such designation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and the incurrence of Liens on the assets of a
Restricted Subsidiary of Borrower of any Liens on such Unrestricted Subsidiary’s
assets, and such designation will only be permitted if (i) such Indebtedness is
permitted under Section 6.1 and such Liens are permitted under Section 6.2,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the applicable reference period; and (ii) no Default or Event of
Default has occurred and is continuing or would result therefrom.
4. REPRESENTATIONS AND WARRANTIES.
          In order to induce the Lender Group to enter into this Agreement,
Borrower makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:
     4.1 Due Organization and Qualification; Subsidiaries.
          (a) Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
          (b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized capital
Stock of each Loan Party and each of its Material Subsidiaries (other than
Foreign Subsidiaries of a Material Subsidiary that is a CFC), by class and, as
of the Closing Date, the number and the percentage of the issued and outstanding
shares of each such class of capital Stock owned directly or indirectly by any
other Loan Party. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s or its Material Subsidiaries’ capital Stock,

- 22 -



--------------------------------------------------------------------------------



 



including any right of conversion or exchange under any outstanding security or
other instrument. No Loan Party nor any of its Material Subsidiaries is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
     4.2 Due Authorization; No Conflict.
          (a) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
          (b) As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Restricted Subsidiaries, the Governing
Documents of any Loan Party or its Restricted Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Restricted Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Restricted Subsidiaries
except to the extent that any such conflict, breach or default could not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Change, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any Loan Party’s
interestholders or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Change.
     4.3 Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
(i) registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Agent for
filing or recordation, as of the Closing Date, and (iii) registrations,
consents, approvals, notices, or other actions, the failure of which to obtain
or perform could not reasonably be expected to result in a Material Adverse
Change.
     4.4 Binding Obligations; Perfected Liens.
          (a) Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.
          (b) Agent’s Liens are validly created, perfected (other than (i) in
respect of motor vehicles that are subject to a certificate of title and as to
which Agent has not caused its Lien to be noted on the applicable certificate of
title and (ii) in respect of any Deposit Accounts and Securities Accounts not
subject to a Control Agreement as permitted by Section 6.11, and subject only to
the filing of financing statements, the recordation of the Copyright Security
Agreement, and the recordation of any mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are nonconsensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.
     4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Restricted Subsidiaries has (a) good, sufficient and legal title to (in the case
of fee interests in Real Property), (b) valid leasehold interests in (in the
case of leasehold interests in real or personal property), and (c) good and
marketable title to

- 23 -



--------------------------------------------------------------------------------



 



(in the case of all other personal property), all of their respective assets
reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.
     4.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
          (a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party is set forth on Schedule 4.6(a)
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement).
          (b) The chief executive office of each Loan Party is located at the
address indicated on Schedule 4.6(b) (as such Schedule may be updated from time
to time to reflect changes resulting from transactions permitted under this
Agreement).
          (c) Each Loan Party’s tax identification numbers and organizational
identification numbers, if any, are identified on Schedule 4.6(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement).
          (d) As of the Closing Date, no Loan Party holds any commercial tort
claims that are, on an individual basis, in excess of, or could, on an
individual basis, reasonably be expected to result in awards in excess of,
$1,000,000, except as set forth on Schedule 4.6(d).
     4.7 Litigation.
          (a) There are no actions, suits, or proceedings pending or, to the
knowledge of Borrower, after due inquiry, threatened in writing against a Loan
Party or any of its Subsidiaries that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change.
          (b) Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $5,000,000 that, as of the Closing Date, is pending
or, to the knowledge of Borrower, after due inquiry, threatened in writing
against a Loan Party or any of its Subsidiaries, of (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the status, as of the
Closing Date, with respect to such actions, suits, or proceedings, and (iv)
whether any liability of the Loan Parties or their Subsidiaries in connection
with such actions, suits, or proceedings is covered by insurance.
     4.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is
in violation of any applicable laws, rules, regulations, executive orders, or
codes (including Environmental Laws) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change, or (b) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.
     4.9 Financial Statements; No Material Adverse Change. All historical
financial statements relating to the Loan Parties and their Subsidiaries that
have been delivered by Borrower to Agent have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the Loan Parties’ and their Subsidiaries’ consolidated
financial condition as of the date thereof and results of operations for the
period then ended. Since September 30, 2010, no event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Change.

- 24 -



--------------------------------------------------------------------------------



 



     4.10 Fraudulent Transfer.
          (a) Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.
          (b) No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.
     4.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any
of their ERISA Affiliates maintains or contributes to any Benefit Plan.
     4.12 Environmental Condition. Except as set forth on Schedule 4.12, (a) to
Borrower’s knowledge, no Loan Party’s nor any of its Restricted Subsidiaries’
properties or assets has ever been used by a Loan Party, its Restricted
Subsidiaries, or by previous owners or operators in the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower’s knowledge, after due inquiry, no Loan
Party’s nor any of its Restricted Subsidiaries’ properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Restricted Subsidiaries has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by a Loan Party or its Restricted Subsidiaries, and (d) no Loan
Party nor any of its Restricted Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.
     4.13 Intentionally Omitted .
     4.14 Leases. Each Loan Party and its Restricted Subsidiaries enjoy peaceful
and undisturbed possession under all leases material to their business and to
which they are parties or under which they are operating, and, subject to
Permitted Protests, all of such material leases are valid and subsisting and no
material default by the applicable Loan Party or its Restricted Subsidiaries
exists under any of them.
     4.15 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15
(as updated pursuant to the provisions of the Security Agreement from time to
time) is a listing of all of the Loan Parties’ and their Restricted
Subsidiaries’ Deposit Accounts and Securities Accounts (other than Deposit
Accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for Loan Parties’ or their
Subsidiaries’ employees), including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of such Deposit Accounts or Securities Accounts maintained with such
Person.
     4.16 Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender for purposes of or in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.

- 25 -



--------------------------------------------------------------------------------



 



The Projections delivered to Agent on February 10, 2011 represent, and as of the
date on which any other Projections are delivered to Agent, such additional
Projections represent, Borrower’s good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrower to be reasonable at the time of the delivery thereof to Agent (it being
understood that such Projections are subject to uncertainties and contingencies,
many of which are beyond the control of the Loan Parties and their Subsidiaries,
that no assurances can be given that such Projections will be realized, and that
actual results may differ in a material manner from such Projections).
     4.17 Intentionally Omitted.
     4.18 Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
     4.19 Indebtedness. Set forth on Schedule 4.19 is a true and complete list
of all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
     4.20 Payment of Taxes. Except with respect to (a) current and future tax
controversies relating to Borrower’s and its Subsidiaries’ operations in the
Republic of India (the “Indian Tax Controversies”) pursuant to which the
nonpayment of any taxes could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Change, or (b) taxes or assessments
that do not exceed $1,000,000 in the aggregate, all tax returns and reports of
each Loan Party and its Restricted Subsidiaries required to be filed by any of
them have been timely filed (after giving effect to any duly filed extension),
and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon a Loan Party and its
Restricted Subsidiaries and upon their respective assets, income, businesses and
franchises that are due and payable have been paid when due and payable. Each
Loan Party and each of its Restricted Subsidiaries have made adequate provision
in accordance with GAAP for all taxes not yet due and payable. Borrower does not
know of any proposed tax assessment against a Loan Party or any of its
Restricted Subsidiaries that is not being actively contested by such Loan Party
or such Restricted Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.
     4.21 Margin Stock. No Loan Party nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the loans made to Borrower will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.
     4.22 Governmental Regulation. No Loan Party nor any of its Restricted
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party nor any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a

- 26 -



--------------------------------------------------------------------------------



 



“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
     4.23 OFAC. No Loan Party nor any of its Restricted Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. No Loan Party nor any of its Restricted
Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its
assets located in Sanctioned Entities, or (c) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities. No proceeds
of any loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.
     4.24 Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened in writing
against Borrower or its Restricted Subsidiaries before any Governmental
Authority and no grievance or arbitration proceeding pending or threatened in
writing against Borrower or its Restricted Subsidiaries which arises out of or
under any collective bargaining agreement and that could reasonably be expected
to result in a material liability, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
Borrower or its Restricted Subsidiaries that could reasonably be expected to
result in a material liability, or (iii) to the knowledge of Borrower, after due
inquiry, no union representation question existing with respect to the employees
of Borrower or its Restricted Subsidiaries and no union organizing activity
taking place with respect to any of the employees of Borrower or its Restricted
Subsidiaries. Neither Borrower nor any of its Restricted Subsidiary has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of Borrower or its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change. All material payments due from Borrower or its
Restricted Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrower, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change.
     4.25 Immaterial Subsidiaries. Set forth on Schedule 4.25 (as updated from
time to time) is a true and complete list of all of the Immaterial Subsidiaries.
5. AFFIRMATIVE COVENANTS.
          Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, each Loan Party shall comply
with each of the following covenants and shall cause each of its Subsidiaries to
comply with each of the following covenants applicable to such Subsidiary:
     5.1 Financial Statements, Reports, Certificates. The Loan Parties shall
deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein. In addition, Borrower agrees that no Subsidiary of a Loan
Party will have a fiscal year different from that of Borrower. In addition,
Borrower agrees to maintain a system of accounting that enables Borrower to
produce financial statements in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments).
     5.2 Collateral Reporting. The Loan Parties shall provide Agent (and if so
requested by Agent, with copies for each Lender) with each of the reports set
forth on Schedule 5.2 at the times specified therein.
     5.3 Existence. Each Loan Party and each of its Restricted Subsidiaries
shall, except as otherwise permitted under Section 6.3 or Section 6.4, at all
times maintain and preserve in full force and effect its existence (including
being in good standing in its jurisdiction of organization) and all rights and
franchises, Licenses and permits material to its business; provided, however,
that no Loan Party nor any of its Restricted Subsidiaries shall be required to
preserve any such right or franchise, Licenses or permits if such Person’s

- 27 -



--------------------------------------------------------------------------------



 



Board of Directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.
     5.4 Maintenance of Properties. Each Loan Party and each of its Restricted
Subsidiaries shall maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, and casualty excepted and Permitted Dispositions
excepted, and comply with the material provisions of all material leases to
which it is a party as lessee, so as to prevent the loss or forfeiture thereof,
unless such provisions are the subject of a Permitted Protest.
     5.5 Taxes. Each Loan Party and each of its Restricted Subsidiaries shall
cause all assessments and taxes imposed, levied, or assessed against any Loan
Party or its Restricted Subsidiaries, or any of their respective assets or in
respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except
(i) in relation to the Indian Tax Controversies as to which the nonpayment of
any taxes could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change, (ii) with respect to taxes and assessments
that do not exceed $1,000,000 in the aggregate, and (iii) to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest
and, in any such case, so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Each Loan Party will and will cause each of its
Restricted Subsidiaries to make timely payment or deposit of all tax payments
and withholding taxes required of it and them by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that each Loan Party and its
Restricted Subsidiaries have made such payments or deposits..
     5.6 Insurance. At Borrower’s expense, the Loan Parties shall maintain
insurance respecting each of the Loan Parties’ and their Restricted
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses. The Loan Parties also
shall maintain (with respect to each of the Loan Parties and their Restricted
Subsidiaries) business interruption, general liability, product liability
insurance, director’s and officer’s liability insurance, fiduciary liability
insurance, and employment practices liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation. All such policies
of insurance shall be with responsible and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and in any event in amount, adequacy and scope reasonably
satisfactory to Agent. All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non contributory “lender” or “secured party” clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders’ interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation. If
Borrower fails to maintain such insurance, Agent may arrange for such insurance,
but at Borrower’s expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Borrower shall give Agent prompt
notice of any loss exceeding $2,500,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

- 28 -



--------------------------------------------------------------------------------



 



     5.7 Inspection. If as of any date of determination Average Revolver Usage
is greater than or equal to $40,000,000 for the immediately preceding 30-day
period or an Event of Default has occurred and is continuing, each Loan Party
and each of its Subsidiaries shall permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct audits, to conduct appraisals and
valuations, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as Agent may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Borrower; provided, however, that if no Event of Default shall
have occurred and be continuing, Agent may perform no more than 1 audit or
inspection of the Loan Parties and their Subsidiaries during any calendar year
and no more than 1 business/recurring revenue valuation of the Loan Parties and
their Subsidiaries during any calendar year. In connection with the foregoing,
if an Event of Default has occurred and is continuing, Borrower shall pay to
Agent audit, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (a) a fee of $1,000 per day, per auditor, plus
out-of-pocket expenses for each audit of the Loan Parties and their Subsidiaries
performed by personnel employed by Agent, and (b) the actual charges paid or
incurred by Agent if it elects to employ the services of one or more third
Persons to perform audits of the Loan Parties or their Subsidiaries, or to
assess the Loan Parties or their Subsidiaries’ business/recurring revenue
valuation.
     5.8 Compliance with Laws. Each Loan Party and each of its Subsidiaries
shall comply with the requirements of all applicable laws, rules, regulations,
and orders of any Governmental Authority, other than laws, rules, regulations,
and orders the non-compliance with which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change.
     5.9 Environmental.
          (a) Each Loan Party and each of its Restricted Subsidiaries shall keep
any property either owned or operated by any Loan Party or any of it Restricted
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
          (b) Each Loan Party and each of its Restricted Subsidiaries shall
comply, in all material respects, with Environmental Laws and provide to Agent
documentation of such compliance which Agent reasonably requests,
          (c) Each Loan Party and each of its Restricted Subsidiaries shall
promptly notify Agent of any release of which it has knowledge of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
any Loan Party or one of its Restricted Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law, and
          (d) Each Loan Party and each of its Restricted Subsidiaries shall
promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following: (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of any Loan Party or any of its Restricted Subsidiaries, (ii) commencement of
any Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party or any of its Restricted Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority in respect of any Loan Party or any of its
Restricted Subsidiaries.
     5.10 Disclosure Updates. Each Loan Party and each of its Subsidiaries shall
promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report furnished
to Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the

- 29 -



--------------------------------------------------------------------------------



 



prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.
     5.11 Formation of Subsidiaries.
          (a) At the time that (i) any Loan Party forms any direct or indirect
Restricted Subsidiary that, after giving effect to such formation, would
constitute a Material Subsidiary (calculated as if it had been formed on the
first day of the most recent trailing 12-month period), (ii) any Loan Party
acquires any direct or indirect Restricted Subsidiary after the Closing Date
that, after giving effect to such acquisition, would constitute a Material
Subsidiary (calculated as if it had been formed on the first day of the most
recent trailing 12-month period), (iii) any Restricted Subsidiary of a Loan
Party existing on the Closing Date that is not a Guarantor (other than
Manugistics, which is addressed in clause (b) below) becomes a Material
Subsidiary, or (iv) any Unrestricted Subsidiary becomes a Restricted Subsidiary,
such Loan Party shall (A) within 30 days of such formation or acquisition or
within 30 days of the date that such Restricted Subsidiary becomes a Material
Subsidiary or such Unrestricted Subsidiary becomes a Restricted Subsidiary (in
each case, or such later date as permitted by Agent in its sole discretion), the
Loan Parties shall cause any such Restricted Subsidiary to provide to Agent a
joinder to the Guaranty and the Security Agreement, together with such other
security documents (including mortgages with respect to any Real Property owned
in fee of such new Subsidiary with a Fair Market Value of at least $5,000,000),
as well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance reasonably
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such
Restricted Subsidiary); provided that the Guaranty, the Security Agreement, and
such other security documents shall not be required to be provided to Agent with
respect to any Restricted Subsidiary of Borrower that is a CFC if providing such
documents would result in adverse tax consequences to Borrower and its
Restricted Subsidiaries or would result in costs to Borrower and its Restricted
Subsidiaries that are disproportionately large in relation to the benefit to
Lenders, as determined by Agent in its reasonable discretion, (B) within 30 days
of such formation or acquisition or within 30 days of the date that such
Restricted Subsidiary becomes a Material Subsidiary or such Unrestricted
Subsidiary becomes a Restricted Subsidiary (in each case, or such later date as
permitted by Agent in its sole discretion), the applicable Loan Party shall
provide to Agent a pledge agreement (or an addendum to the Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such Restricted Subsidiary
reasonably satisfactory to Agent; provided that only 65% of the total
outstanding Voting Stock of any first tier Restricted Subsidiary of any Loan
Party that is a CFC (and none of the Stock of any Subsidiary of such CFC) shall
be required to be pledged if pledging a greater amount would result in adverse
tax consequences to Borrower and its Restricted Subsidiaries or would result in
costs to Borrower and its Restricted Subsidiaries that are disproportionately
large in relation to the benefit to Lenders, as determined by Agent in its
reasonable discretion (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Restricted Subsidiary), and
(C) within 30 days of such formation or acquisition or within 30 days of the
date that such Restricted Subsidiary becomes a Material Subsidiary or such
Unrestricted Subsidiary becomes a Restricted Subsidiary (in each case, or such
later date as permitted by Agent in its sole discretion), the Loan Parties shall
provide to Agent all other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all Real Property owned in fee and subject to a mortgage). Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.11(a) shall be a Loan Document.
          (b) If Manugistics is not merged with and into Borrower, with Borrower
as the survivor of such merger, on or before September 18, 2011 pursuant to a
merger permitted hereunder or consented to by the Required Lenders, then upon
the reasonable request of Agent, the Loan Parties shall execute or deliver to
Agent any and all security agreements, pledges, assignments (excluding
intellectual property assignments), endorsements of certificates of title,
mortgages, deeds of trust, or opinions of counsel that Agent may reasonably
request in form and substance reasonably satisfactory to Agent, to create,
perfect, and continue

- 30 -



--------------------------------------------------------------------------------



 



perfected or to better perfect Agent’s Liens in all of the assets of Manugistics
(but excluding leased real property, any fee interest of Manugistics in Real
Property with a fair market value of less than $5,000,000, or any assets that
are expressly excluded from the Collateral pursuant to the Security Agreement).
     5.12 Further Assurances. Each Loan Party and each of its Restricted
Subsidiaries shall at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments (excluding intellectual property assignments),
endorsements of certificates of title, mortgages, deeds of trust, opinions of
counsel, and all other documents (the “Additional Documents”) that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent’s Liens in
all of the assets of each Loan Party and its Restricted Subsidiaries (whether
now owned or hereafter arising or acquired, tangible or intangible, real or
personal) (but excluding leased real property, assets owned by any Immaterial
Subsidiaries, or any assets that are expressly excluded from the Collateral
pursuant to the Security Agreement), to create and perfect Liens in favor of
Agent in any fee interest in Real Property acquired by any Loan Party or its
Restricted Subsidiaries after the Closing Date with a fair market value in
excess of $5,000,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any Restricted Subsidiary of a Loan Party that is a
CFC if providing such documents would result in adverse tax consequences to
Borrower and its Restricted Subsidiaries or would result in costs to Borrower
and its Restricted Subsidiaries that are disproportionately large in relation to
the benefit to Lenders, as determined by Agent in its reasonable discretion. To
the maximum extent permitted by applicable law, if any Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time following the request to do so, Borrower authorizes
Agent to execute any such Additional Documents in the applicable Loan Party’s or
its Restricted Subsidiary’s name, as applicable, and authorizes Agent to file
such executed Additional Documents in any appropriate filing office. In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as Agent may reasonably request from time to time to ensure that
the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of the Loan Parties and all of the outstanding
capital Stock of Borrower’s Restricted Subsidiaries (other than Immaterial
Subsidiaries); provided that only 65% of the outstanding Voting Stock of any
such Subsidiary that is a CFC (and none of the Stock of any Subsidiary of such
CFC) shall be required to be pledged if pledging a greater amount would result
in adverse tax consequences to Borrower and its Restricted Subsidiaries or would
result in costs to Borrower and its Restricted Subsidiaries that are
disproportionately large in relation to the benefit to Lenders, as determined by
Agent in its reasonable discretion.
     5.13 Lender Meetings. The Loan Parties shall within 90 days after the close
of each fiscal year of Borrower, at the request of Agent or of the Required
Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Borrower and its Subsidiaries and the Projections delivered for the current
fiscal year of Borrower.
     5.14 Intentionally Omitted.
     5.15 Intentionally Omitted.
     5.16 Liquidity. The Loan Parties and their Restricted Subsidiaries shall
maintain Availability plus Qualified Cash of at least $25,000,000 at all times
(the “Liquidity Requirement”); provided, however, that if either of the
following has occurred, the Liquidity Requirement shall be reduced to $0: (a) a
Resolution of the Dillard’s Litigation has occurred, or (b) the Dillard’s
Judgment is reversed by the Court of Appeals for the Fifth District of Texas and
a new trial is ordered by the Court of Appeals for the Fifth District of Texas;
provided, further, however, that if the Liquidity Requirement is reduced to $0
as a result of the occurrence of the foregoing clause (b), the Liquidity
Requirement shall be increased to $25,000,000 immediately upon the entry of any
judgment in excess of $50,000,000 against any Loan Party (it being understood
that if the

- 31 -



--------------------------------------------------------------------------------



 



Liquidity Requirement is increased to $25,000,000 as a result of the entry of a
judgment against any Loan Party in excess of $50,000,000 in connection with the
Dillard’s Litigation pursuant to this proviso, it shall be reduced to $0 upon
the occurrence of a Resolution of the Dillard’s Litigation).
     5.17 Hedge Agreements. Each Loan Party and each of its Restricted
Subsidiaries shall offer WFCF (or one or more of its Affiliates) the opportunity
to bid for certain interest rate protection agreements and currency hedge
agreements to be entered into by a Loan Party or one of its Restricted
Subsidiaries, such opportunities to be selected by such Loan Party or Restricted
Subsidiary in its sole discretion from time to time.
6. NEGATIVE COVENANTS.
     Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following
applicable to such Subsidiary:
     6.1 Indebtedness; Preferred Stock.
          (a) No Loan Party nor any of its Restricted Subsidiaries shall create,
incur, issue, assume, suffer to exist, guarantee, or otherwise become or remain,
directly or indirectly, liable, contingently or otherwise, with respect to any
Indebtedness (including Acquisition Debt), except for Permitted Indebtedness.
Borrower will not issue any Prohibited Preferred Stock and will not permit any
of its Restricted Subsidiaries to issue any shares of preferred stock; provided
that Borrower’s Restricted Subsidiaries may issue preferred stock to Borrower or
to any of its Restricted Subsidiaries provided (i) any subsequent issuance or
transfer of Stock that results in any such preferred stock being held by a
Person other than Borrower or one of its Restricted Subsidiaries, or (ii) any
sale or other transfer of any such preferred stock to a Person that is not
Borrower or one of its Restricted Subsidiaries, will be deemed, in each case, to
constitute an issuance of preferred stock by one of Borrower’s Restricted
Subsidiaries that is not permitted pursuant to this Section 6.1.
          (b) No Loan Party shall incur any Indebtedness (including Permitted
Indebtedness) that is contractually subordinated in right of payment to any
other Indebtedness of a Loan Party unless such Indebtedness is also
contractually subordinated in right of payment to the Obligations and the
Indebtedness represented by the Senior Notes (including any guarantees thereof)
on substantially identical terms; provided, however, that no Indebtedness will
be deemed to be contractually subordinated in right of payment to any other
Indebtedness solely by virtue of being unsecured or by virtue of being secured
on a junior priority basis. Nothing contained in this Section 6.1(b) shall
permit any Loan Party or any of its Restricted Subsidiaries to incur
Indebtedness that is not Permitted Indebtedness.
     6.2 Liens. No Loan Party nor any of its Restricted Subsidiaries shall
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
     6.3 Restrictions on Fundamental Changes.
          (a) No Loan Party nor any of its Restricted Subsidiaries shall
directly or indirectly consolidate or merge with or into another Person (whether
or not such Loan Party or Restricted Subsidiary is the surviving company)
unless:
               (i) such transaction constitutes a “Permitted Acquisition”;
               (ii) either: (A) such Loan Party is the surviving company; or
(B) the Person formed by or surviving any such consolidation or merger (if other
than such Loan Party) is an entity organized or existing under the laws of the
United States, any state of the United States or the District of Columbia; and,

- 32 -



--------------------------------------------------------------------------------



 



if such entity is not a corporation, a co-obligor of the Obligations is a
corporation organized or existing under any such laws;
               (iii) the Person formed by or surviving any such consolidation or
merger (if other than such Loan Party) assumes all of the Obligations of such
Loan Party under the Loan Documents pursuant to agreements reasonably
satisfactory to Agent;
               (iv) immediately after giving effect to such transaction, no
Default or Event of Default has occurred and is continuing; and
               (v) such transaction is not prohibited by the Senior Notes
Indenture.
          Clauses (i) and (iv) of this Section 6.3(a) shall not apply to (1) any
merger or consolidation between Borrower and any of its Restricted Subsidiaries
for any purpose; or (2) any merger or consolidation of Borrower with or into an
Affiliate solely for the purpose of reincorporating Borrower in another
jurisdiction in the United States or the District of Columbia so long as
Borrower provides Agent with at least 10 Business Days prior written notice
thereof.
          Upon any consolidation or merger in a transaction that is subject to,
and that complies with the provisions of, Section 6.3(a), the successor Person
formed by such consolidation or into or with which such Loan Party is merged
shall succeed to, and be substituted for (so that from and after the date of
such consolidation or merger, the provisions of the Loan Documents referring to
such Loan Party shall refer instead to the successor Person and not to such Loan
Party), and may exercise every right and power of such Loan Party under the Loan
Documents with the same effect as if such successor Person had been named as
such Loan Party herein or therein; provided, however, that the predecessor Loan
Party shall not be relieved from the obligation to pay the Obligations.
          (b) No Loan Party nor any of its Restricted Subsidiaries shall
liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Loan Party with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than Borrower) or its
wholly-owned Restricted Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Restricted Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Restricted Subsidiary
of any Loan Party that is not a Loan Party (other than any such Restricted
Subsidiary the Stock of which (or any portion thereof) is subject to a Lien in
favor of Agent) so long as all of the assets of such liquidating or dissolving
Restricted Subsidiary are transferred to a Subsidiary of a Loan Party that is
not liquidating or dissolving, or
          (c) No Loan Party nor any of its Restricted Subsidiaries shall suspend
or go out of a substantial portion of its business, except as permitted pursuant
to clauses (a) or (b) above or in connection with the transactions permitted
pursuant to Section 6.4.
          (d) No Loan Party nor any of its Restricted Subsidiaries shall
reorganize or recapitalize or reclassify its Stock.
     6.4 Disposal of Assets . No Loan Party nor any of its Restricted
Subsidiaries shall convey, sell, lease, license, assign, transfer, or otherwise
dispose of (or enter into an agreement to convey, sell, lease, license, assign,
transfer, or otherwise dispose of) any of such Loan Party’s or such Restricted
Subsidiaries’ assets other than Permitted Dispositions or transactions expressly
permitted by Sections 6.3 or 6.9.
     6.5 Change Name. No Loan Party nor any of its Restricted Subsidiaries shall
change its name, organizational identification number, state of organization or
organizational identity; provided, however, that any Loan Party or one of its
Restricted Subsidiaries may change its name upon at least 10 days prior written
notice to Agent of such change.

- 33 -



--------------------------------------------------------------------------------



 



     6.6 Nature of Business. No Loan Party nor any of its Restricted
Subsidiaries shall engage in any business other than Permitted Businesses,
except to such extent as would not be material to Borrower and its Subsidiaries
taken as a whole.
     6.7 Amendments. No Loan Party nor any of its Restricted Subsidiaries shall
directly or indirectly, amend, modify, or change any of the terms or provisions
of: (a) any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness (other than (i) the Obligations
in accordance with this Agreement, and (ii) Indebtedness permitted under clauses
(c), (e), (f) and (h) of the definition of “Permitted Indebtedness”), or (b) the
Governing Documents of any Loan Party or any of its Restricted Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
     6.8 Change of Control. No Loan Party nor any of its Subsidiaries shall
cause, permit, or suffer, directly or indirectly, any Change of Control.
     6.9 Restricted Payments. No Loan Party nor any of its Restricted
Subsidiaries shall directly or indirectly:
          (a) declare or pay any dividend or make any other payment or
distribution on account of Borrower’s or any of its Restricted Subsidiaries’
Stock (including any payment in connection with any merger or consolidation
involving Borrower or any of its Restricted Subsidiaries) or to the direct or
indirect holders of Borrower’s or any of its Restricted Subsidiaries’ Stock in
their capacity as such (other than dividends or distributions payable in Stock
(other than Prohibited Preferred Stock) of Borrower and dividends or
distributions payable to Borrower or a Restricted Subsidiary of Borrower);
          (b) purchase, redeem or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving Borrower)
any Stock of Borrower;
          (c) make any payment or prepayment of principal, interest or premium,
if any, or purchase, redeem, defease or otherwise acquire or retire for value
any Indebtedness of Borrower or any of its Restricted Subsidiaries that is
contractually subordinated to the Obligations (excluding any intercompany
Indebtedness between or among the Loan Parties that is permitted under the
Agreement (but subject to the Intercompany Subordination Agreement)) prior to
scheduled maturity, scheduled payment, scheduled repayment or scheduled sinking
fund thereof;
          (d) make any payment or prepayment of principal, interest or premium,
if any, or purchase, redeem, defease or otherwise acquire or retire for value
any Indebtedness represented by the Senior Notes prior to scheduled maturity,
scheduled payment, scheduled repayment or scheduled sinking fund thereof; or
          (e) make any Restricted Investment (all such payments and other
actions set forth in these clauses (a) through (e) being collectively referred
to as “Restricted Payments”),
          unless, with respect to Restricted Payments described in clauses (a),
(b), (c), or (e) above, at the time of and after giving effect to such
Restricted Payment:
               (i) such Restricted Payment is permitted pursuant to applicable
law and the Senior Notes Indenture;
               (ii) no Default or Event of Default has occurred and is
continuing or would occur as a consequence of such Restricted Payment;
               (iii) the Resolution of the Dillard’s Litigation has occurred;

- 34 -



--------------------------------------------------------------------------------



 



               (iv) Borrower would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-quarter period, have been permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a) of the Senior Notes Indenture;
and
               (v) such Restricted Payment, together with the aggregate amount
of all other Restricted Payments made by Borrower and its Restricted
Subsidiaries since the Senior Notes Closing Date (excluding Restricted Payments
permitted pursuant to clauses (ii), (iii), (iv), (v), (vi), (viii), (ix), or
(x) of clause (f) of this Section 6.9), is less than the sum, without
duplication, of:
                    (A) 50% of the Net Income of Borrower for the period (taken
as one accounting period) from the beginning of the first fiscal quarter
commencing after the Senior Notes Closing Date to the end of Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Net Income for
such period is a deficit, less 100% of such deficit); plus
                    (B) 100% of the aggregate net proceeds, including Cash
Equivalents and the Fair Market Value of the equity of a Person or assets used
in or constituting a Permitted Business (so long as such equity or assets are
used by or become a Restricted Subsidiary) received by Borrower since the Senior
Notes Closing Date as a contribution to its common equity capital or from the
issue or sale of Qualifying Stock of Borrower or from the issue or sale of
convertible or exchangeable Prohibited Preferred Stock of Borrower or
convertible or exchangeable debt securities of a Loan Party, in each case to the
extent (1) not prohibited hereunder and (2) that (I) such Prohibited Preferred
Stock or securities have been converted into or exchanged for such Qualifying
Stock of Borrower or (II) the amount of Indebtedness represented by such
Prohibited Preferred Stock or securities has been reduced upon such conversion
or exchange for Qualifying Stock of Borrower (in each case other than Qualifying
Stock and convertible or exchangeable Prohibited Preferred Stock or debt
securities sold to a Subsidiary of Borrower); plus
                    (C) to the extent that any Restricted Investment that was
made after the Senior Notes Closing Date is (1) sold for cash or otherwise
cancelled, liquidated or repaid for cash, or (2) made in an entity that
subsequently becomes a Restricted Subsidiary of Borrower that is a Guarantor,
the return of capital with respect to such Restricted Investment, less the cost
of disposition (if any); plus
                    (D) to the extent that any Unrestricted Subsidiary of
Borrower designated as such after the date of this Agreement is redesignated as
a Restricted Subsidiary after the date of this Agreement, the net reduction of
Investments (valued as provided in the definition of “Investment”) with respect
to such Unrestricted Subsidiary; plus
                    (E) 100% of any dividends received in cash by Borrower or a
Restricted Subsidiary after the Senior Notes Closing Date from an Unrestricted
Subsidiary of Borrower, to the extent that such dividends were not otherwise
included in the Net Income of Borrower for such period.
          (f) The provisions of Sections 6.9(a) — (e) hereof will not prohibit
any of the following to the extent that they are permitted under the Senior
Notes Indenture:
               (i) the payment of any dividend or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or giving of the redemption notice, as the case may be, if at the date
of declaration or notice, the dividend or redemption payment would have been
permitted pursuant to this Agreement;
               (ii) the making of any Restricted Payment in exchange for, or out
of or with the proceeds of the substantially concurrent sale (other than to a
Subsidiary of Borrower) of, Stock of Borrower (other than Prohibited Preferred
Stock) or from the substantially concurrent contribution of common equity

- 35 -



--------------------------------------------------------------------------------



 



capital to Borrower; provided that the amount of any such proceeds that are
utilized for any such Restricted Payment will not be considered to be net
proceeds of Qualifying Stock for purposes of Section 6.9(e)(v)(B);
               (iii) the payment of any dividend (or, in the case of any
partnership or limited liability company, any similar distribution) by a
Restricted Subsidiary of Borrower to the holders of its Stock on a pro rata
basis;
               (iv) the repurchase, redemption, defeasance or other acquisition
or retirement for value of Indebtedness of any Loan Party with the net cash
proceeds from a substantially concurrent incurrence of Refinancing Indebtedness
that constitutes Permitted Indebtedness;
               (v) so long as no Default or Event of Default has occurred and is
continuing and the Resolution of the Dillard’s Litigation has occurred, the
repurchase, redemption or other acquisition or retirement for value of any Stock
of Borrower or any Restricted Subsidiary of Borrower held by any current or
former officer, director or employee of Borrower or any of its Restricted
Subsidiaries upon their death, disability, retirement, severance or termination
of employment or service; provided that the aggregate cash price paid for all
such repurchased, redeemed, acquired or retired Stock may not exceed $10,000,000
in any fiscal year;
               (vi) the repurchase of Stock deemed to occur upon the exercise of
stock options to the extent such Stock represent a portion of the exercise price
of those stock options, and repurchases of Stock deemed to occur upon the
withholding of a portion of the Stock granted or awarded to a current or former
officer, director, employee or consultant to pay for the taxes payable by such
Person upon such grant or award (or upon vesting thereof);
               (vii) the prepayment, repurchase, redemption, defeasance or other
acquisition or retirement for value of Indebtedness represented by the Senior
Notes so long as (A) no Default or Event of Default shall have occurred and be
continuing, and (B) either (1) the Resolution of the Dillard’s Litigation has
occurred or (2) the Dillard’s Judgment is reversed by a court of competent
jurisdiction and a new trial is ordered; provided that in respect of the
foregoing clause (2), if a judgment in excess of $100,000,000 is entered against
i2 after such new trial, the Indebtedness represented by the Senior Notes may
not at any time be prepaid, repurchased, redeemed, defeased, acquired or retired
for value from and after the date of entry of such judgment;
               (viii) payments of cash, dividends, distributions, advances or
other Restricted Payments by Borrower or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon
(A) the exercise of options or warrants or (B) the conversion or exchange of
Capital Stock of any such Person;
               (ix) so long as the Resolution of the Dillard’s Litigation has
occurred and no Default or Event of Default has occurred and is continuing,
other Restricted Payments in an aggregate amount not to exceed $50,000,000; and
               (x) the repurchase by Borrower of up to $10,000,000 of its Stock
per fiscal year so long as (A) no Default or Event of Default has occurred and
is continuing, and (B) the proceeds of Advances are not used to make the
repurchase.
The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by Borrower or such Restricted Subsidiary,
as the case may be, pursuant to the Restricted Payment. The Fair Market Value of
any assets or securities that are required to be valued by this Section 6.9 will
be determined by the Board of Directors of Borrower whose resolution with
respect thereto will be delivered to Agent.

- 36 -



--------------------------------------------------------------------------------



 



     6.10 Accounting Methods. No Loan Party nor any of its Subsidiaries shall
directly or indirectly modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
     6.11 Controlled Investments. Other than (a) an aggregate amount of not more
than $500,000 at any one time, in the case of the Loan Parties and their
Subsidiaries (other than those Subsidiaries that are CFCs and other than in
respect of Excluded Deposit Accounts and Excluded Securities Accounts),
(b) amounts deposited into Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
Loan Parties’ or their Subsidiaries’ employees, and (c) an aggregate amount of
not more than $50,000,000 (calculated at exchange rates in effect on any date of
determination) at any one time, in the case of Subsidiaries of the Loan Parties
that are CFCs or in the case of Excluded Deposit Accounts and Excluded
Securities Accounts, from and after the date that is 90 days after the Closing
Date, no Loan Party nor any of its Subsidiaries shall make, acquire, or permit
to exist Investments consisting of cash, Cash Equivalents, or amounts credited
to Deposit Accounts or Securities Accounts unless the applicable Loan Party or
the applicable Subsidiary of a Loan Party and the applicable bank or securities
intermediary have entered into Control Agreements with Agent governing such
Investments; provided that the foregoing restriction shall not be applicable to
Subsidiaries of the Loan Parties that are CFCs or with respect to Excluded
Deposit Accounts and Excluded Securities Accounts so long as Borrower and its
Subsidiaries have Availability plus Qualified Cash in excess of $75,000,000;
provided further that, if, as of any date of determination, (i) Permitted
Investments in Deposit Accounts and Securities Accounts of CFCs, Excluded
Deposit Accounts, and Excluded Securities Accounts that are not subject to
Control Agreements in favor of Agent are in excess of $50,000,000 (calculated at
exchange rates in effect on any date of determination), and (ii) Borrower and
its Subsidiaries have Availability plus Qualified Cash of $75,000,000 or less,
and if such Permitted Investments in excess of $50,000,000 are deposited in a
Deposit Account or Securities Account subject to a Control Agreement in favor of
Agent within 30 days of such date, Borrower and its Subsidiaries shall be deemed
to be in compliance with the foregoing Section 6.11(c). Except as otherwise
provided in the foregoing sentence, from and after the date that is 90 days
after the Closing Date, no Loan Party shall establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.
     6.12 Transactions with Affiliates. No Loan Party nor any of its Restricted
Subsidiaries shall directly or indirectly make any payment to or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of Borrower (each, an “Affiliate Transaction”)
involving aggregate payments or consideration in excess of $1,000,000, unless:
          (a) the Affiliate Transaction is on terms that are no less favorable
to such Loan Party or such Restricted Subsidiary than those that would have been
obtained in a comparable transaction by such Loan Party or such Restricted
Subsidiary with an unrelated Person; and
          (b) Borrower delivers to Agent:
               (i) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$10,000,000, a resolution of the Board of Directors of such Loan Party or such
Restricted Subsidiary set forth in an Officers’ Certificate certifying that such
Affiliate Transaction complies with clause (a) of this Section 6.12 and that
such Affiliate Transaction has been approved by a majority of the disinterested
members of the Board of Directors of such Loan Party or such Restricted
Subsidiary; and
               (ii) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$15,000,000, an opinion as to the fairness to such Loan Party or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an accounting, appraisal or investment banking firm of national standing.

- 37 -



--------------------------------------------------------------------------------



 



The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Sections 6.12(a) and (b)
hereof:
                    (A) any employment agreement, employee benefit plan, officer
or director indemnification agreement or any similar arrangement entered into by
any Loan Party or any of its Restricted Subsidiaries in the ordinary course of
business and payments pursuant thereto;
                    (B) transactions between or among Borrower or its Restricted
Subsidiaries;
                    (C) transactions with a Person (other than an Unrestricted
Subsidiary of Borrower) that is an Affiliate of Borrower solely because Borrower
owns, directly or through a Restricted Subsidiary, an Investment in, or
controls, such Person;
                    (D) payment of reasonable and customary fees and
reimbursements of expenses (pursuant to indemnity arrangements or otherwise) or
other compensation (in cash or otherwise) of officers, directors, employees or
consultants of any Loan Party or any of its Restricted Subsidiaries;
                    (E) any issuance of Stock (other than Prohibited Preferred
Stock) of Borrower to Affiliates of Borrower;
                    (F) Restricted Payments that do not violate Section 6.9;
                    (G) loans or advances to employees in the ordinary course of
business not to exceed $5,000,000 in the aggregate at any one time outstanding;
                    (H) the performance of any agreement as in effect on the
Closing Date or the consummation of any transaction contemplated thereby
(including pursuant to any amendment thereto as long as any such amendment is
not materially adversely disadvantageous to the Lenders);
                    (I) any transaction with an Affiliate where the only
consideration paid by any Loan Party or any Restricted Subsidiary is Stock
(other than Prohibited Preferred Stock) (and any payments of cash in lieu of
delivering fractional shares in connection therewith); and
                    (J) any transaction with a joint venture in which Borrower
or a Restricted Subsidiary is a joint venturer and no other Affiliate is a joint
venturer, or with any Subsidiary thereof or other joint venturer therein,
pursuant to the joint venture agreement or related agreements for such joint
venture, including any transfers of any equity or ownership interests in any
such joint venture to any other joint venturer therein pursuant to the
performance or exercise of any rights or obligations to make such transfer under
the terms of the agreements governing such joint venture.
     6.13 Use of Proceeds. Borrower shall not use the proceeds of any loan made
hereunder for any purpose other than (a) on the Closing Date, to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for their lawful and permitted purposes (including to finance Permitted
Acquisitions and that no part of the proceeds of the loans made to Borrower will
be used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the United States Federal Reserve).
7. FINANCIAL COVENANTS.
          Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrower will:

- 38 -



--------------------------------------------------------------------------------



 



          (a) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio,
measured on a quarter-end basis, of at least the required amount set forth in
the following table for the applicable period set forth opposite thereto:

      Applicable Ratio   Applicable Period       1.75:1.00    For the 12 month
period
ending March 31, 2011 and for each 12 month period ending
as of the last day of each fiscal quarter thereafter

          (b) Total Leverage Ratio. Have a Leverage Ratio, measured on a
quarter-end basis, of not greater than the applicable ratio set forth in the
following table for the applicable date set forth opposite thereto:

      Applicable Ratio   Applicable Date       4.00:1.00    March 31, 2011 and
as of the last day of each fiscal
quarter thereafter

8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     8.1 If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;
     8.2 If any Loan Party or any of its Subsidiaries:
          (a) fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if Borrower is not
in good standing in its jurisdiction of organization), 5.6, 5.7 (solely if
Borrower refuses to allow Agent or its representatives or agents to visit
Borrower’s properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss Borrower’s affairs, finances, and
accounts with officers and employees of Borrower), 5.10, 5.11, 5.13, or 5.16 of
this Agreement, (ii) Sections 6.1 through 6.13 of this Agreement, (iii)
Section 7 of this Agreement, or (iv) Section 6 of the Security Agreement;
          (b) fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if Borrower is not in good standing
in its jurisdiction of organization), 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of Borrower or
(ii) the date on which written notice thereof is given to Borrower by Agent; or

- 39 -



--------------------------------------------------------------------------------



 



          (c) fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of Borrower or (ii) the date on which written notice thereof is
given to Borrower by Agent;
     8.3 If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $15,000,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
     8.4 If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;
     8.5 If an Insolvency Proceeding is commenced against a Loan Party or any of
its Subsidiaries and any of the following events occur: (a) such Loan Party or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein;
     8.6 If a Loan Party or any of its Material Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of Borrower and its
Subsidiaries, taken as a whole;
     8.7 If there is a default in one or more agreements to which a Loan Party
or any of its Restricted Subsidiaries is a party with one or more third Persons
relative to a Loan Party’s or any of its Restricted Subsidiaries’ Indebtedness
involving an aggregate amount of $15,000,000 or more, and such default
(a) occurs at the final maturity of the obligations thereunder, or (b) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party’s or its Restricted Subsidiary’s
obligations thereunder;
     8.8 If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
     8.9 If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);
     8.10 If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, or (b) as the result of an action or failure to act on the part of
Agent;
     8.11 The validity or enforceability of any Loan Document shall at any time
for any reason (other than solely as the result of an action or failure to act
on the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having

- 40 -



--------------------------------------------------------------------------------



 



jurisdiction over a Loan Party or its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document; or
     8.12 The occurrence of a Dillard’s Event.
9. RIGHTS AND REMEDIES.
     9.1 Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
          (a) declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrower shall be obligated to repay all of such Obligations
in full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;
          (b) declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
          (c) exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrower shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by Borrower.
     9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
10. WAIVERS; INDEMNIFICATION.
     10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which Borrower may in any way be liable.
     10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or

- 41 -



--------------------------------------------------------------------------------



 



default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrower.
     10.3 Indemnification.
          (a) Borrower shall pay, indemnify, defend, and hold the Agent-Related
Persons, the Lender-Related Persons, and each Participant (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrower shall not be
liable for costs and expenses (including attorneys fees) of any Lender (other
than WFCF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Subsidiaries’ compliance with
the terms of the Loan Documents (provided, however, that the indemnification in
this clause (a) shall not extend to (i) disputes solely between or among the
Lenders or (ii) disputes solely between or among the Lenders and their
respective Affiliates; it being understood and agreed that the indemnification
in this clause (a) shall extend to Agent (but not the Lenders) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any Taxes or any costs
attributable to Taxes, which shall governed by Section 16), (b) with respect to
any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall not have any obligation to any Indemnified
Person under this Section 10.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents. This provision shall
survive the termination of this Agreement and the repayment of the Obligations.
If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
          (b) To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against Lenders, Agent and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Loan Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

- 42 -



--------------------------------------------------------------------------------



 



11. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

     
If to Borrower:
  JDA SOFTWARE GROUP, INC.
 
  14400 North 87th Street
 
  Scottsdale, Arizona
 
  Attn: General Counsel
 
  Fax No.: (408) 308-3001
 
   
with copies to:
  COOLEY LLP
 
  101 California Street
5th Floor
San Francisco, CA 94111
 
  Attn: Joseph Scherer
 
  Fax No.: (415) 693-2222
 
   
If to Agent:
  WELLS FARGO CAPITAL FINANCE, LLC
 
  2450 Colorado Avenue
 
  Suite 3000 West
 
  Santa Monica, CA 90404
 
  Attn: Technology Finance Manager
 
  Fax No.: (310) 453-7413
 
   
with copies to:
  PAUL, HASTINGS, JANOFSKY & WALKER LLP
 
  515 South Flower Street, 25th Floor
 
  Los Angeles, CA 90071
 
  Attn: John Francis Hilson, Esq.

          Any party hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 11,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment) (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN

- 43 -



--------------------------------------------------------------------------------



 



DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES STATE OF CALIFORNIA;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
          (d) BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     13.1 Assignments and Participations.
          (a) With the prior written consent of Borrower (which consent of
Borrower (x) shall not be unreasonably withheld, delayed or conditioned,
(y) shall not be required (1) if an Event of Default has occurred and is
continuing or (2) in connection with an assignment to a Person that is a Lender
or an Affiliate (other than individuals) of a Lender and (z) shall be deemed to
have been given unless Borrower provides written notice by written notice to
Agent of its objection to such proposed assignment within 5 Business Days

- 44 -



--------------------------------------------------------------------------------



 



after having received notice thereof), and with the prior written consent of
Agent, which consent of Agent shall not be unreasonably withheld, delayed or
conditioned, and shall not be required in connection with an assignment to a
Person that is a Lender or an Affiliate (other than individuals) of a Lender,
any Lender may assign and delegate to one or more assignees (each, an
“Assignee”; provided, however, that no Loan Party or Affiliate of a Loan Party
shall be permitted to become an Assignee) all or any portion of the Obligations,
the Commitments and the other rights and obligations of such Lender hereunder
and under the other Loan Documents, in a minimum amount (unless waived by Agent)
of $5,000,000 (except such minimum amount shall not apply to (A) an assignment
or delegation by any Lender to any other Lender or an Affiliate of any Lender,
(B) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $5,000,000, or (C) an assignment or
delegation by any Lender of all of such Lender’s Obligations, Commitments and
other rights and obligations hereunder and under the other Loan Documents);
provided, however, that Borrower and Agent may continue to deal solely and
directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses, and related information with respect to the Assignee,
have been given to Borrower and Agent by such Lender and the Assignee, (ii) such
Lender and its Assignee have delivered to Borrower and Agent an Assignment and
Acceptance and Agent has notified the assigning Lender of its receipt thereof in
accordance with Section 13.1(b), and (iii) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent for Agent’s separate account a processing
fee in the amount of $3,500.
          (b) From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(iii) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(v) such Assignee appoints and authorizes Agent to take such actions and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent, by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

- 45 -



--------------------------------------------------------------------------------



 



          (d) Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrower
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrower, the Collections of Borrower or its Restricted
Subsidiaries, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
          (f) In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.
          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
     13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its

- 46 -



--------------------------------------------------------------------------------



 



Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
Borrower is required in connection with any such assignment.
14. AMENDMENTS; WAIVERS.
     14.1 Amendments and Waivers.
          (a) No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than the Fee Letter), and no
consent with respect to any departure by Borrower therefrom, shall be effective
unless the same shall be in writing and signed by the Required Lenders (or by
Agent at the written request of the Required Lenders) and the Loan Parties that
are party thereto and then any such waiver or consent shall be effective, but
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and also signed by all of the Lenders directly affected thereby and all
of the Loan Parties that are party thereto, do any of the following:
               (i) increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),
               (ii) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,
               (iii) reduce the principal of, or the rate of interest on, any
loan or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document (except (y) in connection
with the waiver of applicability of Section 2.6(c) (which waiver shall be
effective with the written consent of the Required Lenders), and (z) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (iii)),
               (iv) amend, modify, or eliminate this Section 14.1(a) or any
provision of this Agreement providing for consent or other action by all
Lenders,
               (v) amend, modify or eliminate Section 15.11,
               (vi) other than as permitted by Section 15.11, release Agent’s
Lien in and to any of the Collateral,
               (vii) amend, modify, or eliminate the definition of “Required
Lenders” or “Pro Rata Share”,
               (viii) contractually subordinate any of Agent’s Liens,
               (ix) other than in connection with a merger, liquidation,
dissolution or sale of such Person expressly permitted by the terms hereof or
the other Loan Documents, release Borrower or any Guarantor from any obligation
for the payment of money or consent to the assignment or transfer by Borrower or
any Guarantor of any of its rights or duties under this Agreement or the other
Loan Documents,
               (x) amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i) or (ii),
               (xi) amend, modify, or eliminate any of the provisions of
Section 13.1(a) to permit a Loan Party or an Affiliate of a Loan Party to become
an Assignee, or

- 47 -



--------------------------------------------------------------------------------



 



               (xii) amend, modify, or eliminate the definition of Maximum
Revolver Amount (except for any amendment or modification pursuant to
Section 2.14).
          (b) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrower (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrower, and the Required Lenders,
          (c) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of Issuing Lender, Agent, Borrower, and the Required Lenders,
          (d) No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrower, and the Required Lenders,
          (e) Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iv).
     14.2 Replacement of Certain Lenders.
          (a) If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrower or Agent, upon at least 5 Business Days prior
irrevocable notice, may permanently replace any Lender that failed to give its
consent, authorization, or agreement (a “Holdout Lender”) or any Lender that
made a claim for compensation (a “Tax Lender”) with one or more Replacement
Lenders, and the Holdout Lender or Tax Lender, as applicable, shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
          (b) Prior to the effective date of such replacement, the Holdout
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Holdout Lender or
Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of the Letters of
Credit). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of
Section 13.1. Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights

- 48 -



--------------------------------------------------------------------------------



 



and obligations of the Holdout Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Holdout Lender or Tax Lender, as
applicable, shall remain obligated to make the Holdout Lender’s or Tax Lender’s,
as applicable, Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of such Letters
of Credit.
     14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15. AGENT; THE LENDER GROUP.
     15.1 Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFCF as its agent under this Agreement and the other Loan Documents
and each Lender hereby irrevocably authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Borrower and its Restricted Subsidiaries, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrower and its Restricted Subsidiaries as provided in the Loan Documents,
(e) open and maintain such bank accounts and cash management arrangements as
Agent deems necessary and appropriate in accordance with the Loan Documents for
the foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Restricted Subsidiaries, (f) perform, exercise, and enforce any
and all other rights and remedies of the Lender Group with respect to Borrower
or its Subsidiaries, the Obligations, the Collateral, the Collections of
Borrower and its Restricted Subsidiaries, or otherwise related

- 49 -



--------------------------------------------------------------------------------



 



to any of same as provided in the Loan Documents, and (g) incur and pay such
Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.
     15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
     15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder. No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Borrower or its Subsidiaries.
     15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
     15.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such

- 50 -



--------------------------------------------------------------------------------



 



action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.
     15.6 Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to represent) that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender (or Bank Product Provider) with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrower or any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons. Each Lender acknowledges (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that Agent does not have any duty or responsibility, either initially or on a
continuing basis (except to the extent, if any, that is expressly specified
herein) to provide such Lender (or Bank Product Provider) with any credit or
other information with respect to Borrower, its Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement (or such Bank Product Provider entered into a Bank
Product Agreement).
     15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Borrower and its Restricted Subsidiaries received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers). In the event
Agent is not reimbursed for such costs and expenses by Borrower or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrower and without limiting the obligation of
Borrower to do so) from and against any and all Indemnified Liabilities;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
an Advance or other extension of credit hereunder. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in

- 51 -



--------------------------------------------------------------------------------



 



connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrower. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.
     15.8 Agent in Individual Capacity. WFCF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, provide
Bank Products to, acquire equity interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Document as though WFCF were not Agent hereunder, and, in each case,
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Borrower or its Affiliates or any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrower or
such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank Product Providers), and the Lenders acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver Agent will use its
reasonable best efforts to obtain), Agent shall not be under any obligation to
provide such information to them. The terms “Lender” and “Lenders” include WFCF
in its individual capacity.
     15.9 Successor Agent. Agent may resign as Agent upon 30 days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrower (unless such notice is waived by Borrower) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders
(and the Bank Product Providers). If, at the time that Agent’s resignation is
effective, it is acting as the Issuing Lender or the Swing Lender, such
resignation shall also operate to effectuate its resignation as the Issuing
Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower, a
successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
     15.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers); provided that each
Lender agrees that it shall not enter into a

- 52 -



--------------------------------------------------------------------------------



 



Hedge Agreement with Borrower or any of its Restricted Subsidiaries that, to the
actual knowledge of such Lender, is for speculative purposes. It being
understood and agreed that in the event that there is a dispute as to whether
any Lender has complied with the provisions of the foregoing sentence, the party
asserting such violation shall have the burden of proving that such Lender had
actual knowledge that the Hedge Agreement it entered into with Borrower or any
of its Restricted Subsidiaries was for speculative purposes. The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrower or its Affiliates or any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
     15.11 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or any of its Subsidiaries owned
no interest at the time Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to Borrower or one of its Subsidiaries under a
lease that has expired or is terminated in a transaction permitted under this
Agreement. The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law. In connection with any such credit bid or
purchase, the Obligations owed to the Lenders and the Bank Product Providers
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not unduly delay the
ability of Agent to credit bid or purchase at such sale or other disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of Agent to credit bid, then such claims shall be disregarded, not
credit bid, and not entitled to any interest in the asset or assets purchased by
means of such credit bid) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Stock of the acquisition vehicle or vehicles that are used to consummate
such purchase). Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers). Upon request by Agent or Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any

- 53 -



--------------------------------------------------------------------------------



 



consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. The Lenders further
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, at its option
and in its sole discretion, to subordinate any Lien granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property if
such Permitted Lien secures Purchase Money Indebtedness permitted pursuant to
clause (c) of the definition of “Permitted Indebtedness”.
          (b) Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) to assure that the Collateral exists or is owned
by a Loan Party or is cared for, protected, or insured or has been encumbered,
or that Agent’s Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
whether to impose, maintain, reduce, or eliminate any particular reserve
hereunder or whether the amount of any such reserve is appropriate or not, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise provided herein.
     15.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrower or its Subsidiaries or
any deposit accounts of Borrower or its Subsidiaries now or hereafter maintained
with such Lender; provided, however, that if the Commitments have been
terminated, the Obligations have been accelerated, and Agent has commenced the
exercise of remedies upon a material portion of the Collateral, then such
consent of Agent shall not be required. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for (x) any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement or
(y) any payments made in the ordinary course of business pursuant to the terms
of a Bank Product Agreement until the Commitments have been terminated, the
Obligations have been accelerated, and Agent has commenced the exercise of
remedies upon a material portion of the Collateral, or (ii) payments from Agent
in excess of such Lender’s Pro Rata Share of all such distributions by Agent,
such Lender promptly shall (A) turn the same over to Agent, in kind, and with
such endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

- 54 -



--------------------------------------------------------------------------------



 



     15.13 Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
     15.14 Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
     15.15 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
     15.16 Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report respecting Borrower or any of its Subsidiaries (each, a “Report”)
prepared by or at the request of Agent, and Agent shall so furnish each Lender
with such Reports,
          (b) is deemed to have requested that, following the receipt by Agent
of any reports delivered by a Bank Product Provider to Agent pursuant to the
terms of a Bank Product Letter Agreement, Agent send such reports to each Lender
(other than the Bank Product Provider that provided such report), and Agent
shall so furnish each Lender (other than the Bank Product Provider that provided
such report) with such reports,
          (c) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (d) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrower
or one of its Subsidiaries and will rely significantly upon Borrower’s and its
Subsidiaries’ books and records, as well as on representations of Borrower’s
personnel,
          (e) agrees to keep all Reports and other material, non-public
information regarding Borrower and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
          (f) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying

- 55 -



--------------------------------------------------------------------------------



 



Lender’s purchase of, a loan or loans of Borrower, and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or any of its Subsidiary to Agent that has not
been contemporaneously provided by Borrower or any of its Subsidiaries to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower or any of its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower or any of its Subsidiaries, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrower a statement regarding the Loan Account, Agent shall send a copy of such
statement to each Lender.
     15.17 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to Borrower or any other Person for any failure by
any other Lender (or Bank Product Provider) to fulfill its obligations to make
credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.
16. WITHHOLDING TAXES.
          (a) All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
next sentence of this Section 16(a). If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts if the increase
in such amount payable results from Agent’s or such Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Borrower will furnish to Agent as promptly as possible after the
date the payment of any Tax is due pursuant to applicable law, certified copies
of tax receipts evidencing such payment by Borrower.
          (b) Borrower agrees to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made

- 56 -



--------------------------------------------------------------------------------



 



hereunder or from the execution, delivery, performance, recordation, or filing
of, or otherwise with respect to this Agreement or any other Loan Document.
          (c) If a Lender or Participant is entitled to claim an exemption or
reduction from United States withholding tax, such Lender or Participant agrees
with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:
               (i) if such Lender or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender or Participant, signed under penalty of
perjury, that it is not a (I) a “bank” as described in Section 881(c)(3)(A) of
the IRC, (II) a 10% shareholder of Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrower within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
               (ii) if such Lender or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;
               (iii) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, a properly completed and executed copy of IRS Form W-8ECI;
               (iv) if such Lender or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender or Participant serves as an intermediary, a properly
completed and executed copy of IRS Form W-8IMY (with proper attachments); or
               (v) a properly completed and executed copy of any other form or
forms, including IRS Form W-9, as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
          (d) If a Lender or Participant claims an exemption from withholding
tax in a jurisdiction other than the United States, such Lender or such
Participant agrees with and in favor of Agent, to deliver to Agent (or, in the
case of a Participant, to the Lender granting the participation only) any such
form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement, but
only if such Lender or such Participant is legally able to deliver such forms,
provided, however, that nothing in this Section 16(d) shall require a Lender or
Participant to disclose any information that it deems to be confidential
(including without limitation, its tax returns). Each Lender and each
Participant shall provide new forms (or successor forms) upon the expiration or
obsolescence of any previously delivered forms and to promptly notify Agent (or,
in the case of a Participant, to the Lender granting the participation only) of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction.
          (e) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation

- 57 -



--------------------------------------------------------------------------------



 



provided pursuant to Section 16(c) or 16(d) as no longer valid. With respect to
such percentage amount, such Participant or Assignee may provide new
documentation, pursuant to Section 16(c) or 16(d), if applicable. Borrower
agrees that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Commitments
and the Obligations so long as such Participant complies with the obligations
set forth in this Section 16 with respect thereto.
          (f) If a Lender or a Participant is entitled to a reduction in the
applicable withholding tax, Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by Section 16(c) or 16(d) are not delivered to Agent (or,
in the case of a Participant, to the Lender granting the participation), then
Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any interest payment to such Lender or such
Participant not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.
          (g) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
          (h) If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 16, so long as no Default or Event of Default has occurred and
is continuing, it shall pay over such refund to Borrower (but only to the extent
of payments made, or additional amounts paid, by Borrower under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrower or any other Person.
17. GENERAL PROVISIONS.
     17.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
     17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

- 58 -



--------------------------------------------------------------------------------



 



     17.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
     17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
     17.5 Bank Product Providers. Each Bank Product Provider shall be deemed a
third party beneficiary hereof and of the provisions of the other Loan Documents
for purposes of any reference in a Loan Document to the parties for whom Agent
is acting. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right to the
extent permitted hereunder, but shall have no obligation, to establish,
maintain, relax, or release reserves against Availability in respect of the Bank
Product Obligations and that if such reserves are established there is no
obligation on the part of Agent to determine or insure whether the amount of any
such reserve is appropriate or not. In connection with any such distribution of
payments or proceeds of Collateral, Agent shall be entitled to assume no amounts
are due or owing to any Bank Product Provider unless such Bank Product Provider
has provided a written certification (setting forth a reasonably detailed
calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the relevant Bank
Product Provider. In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the relevant Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof). Borrower may obtain Bank Products from any Bank Product
Provider, although Borrower is not required to do so. Borrower acknowledges and
agrees that no Bank Product Provider has committed to provide any Bank Products
and that the providing of Bank Products by any Bank Product Provider is in the
sole and absolute discretion of such Bank Product Provider. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, no
provider or holder of any Bank Product shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such provider or holder be required (other than in
their capacities as Lenders, to the extent applicable) for any matter hereunder
or under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors. No Bank Product
Provider shall enter into a Hedge Agreement with Borrower or any of its
Restricted Subsidiaries that, to the actual knowledge of such Bank Product
Provider, is for speculative purposes. It being understood and agreed that in
the event that there is a dispute as to whether any Lender has complied with the
provisions of the foregoing sentence, the party asserting such violation shall
have the burden of proving that such Lender had actual knowledge that the Hedge
Agreement it entered into with Borrower or any of its Restricted Subsidiaries
was for speculative purposes.
     17.6 Debtor-Creditor Relationship. The Agent-Related Persons, each Lender
and their Affiliates may have economic interests that conflict with those of the
Loan Parties, their stock holders, or their Affiliates. The relationship between
the Lenders and Agent, on the one hand, and the Loan Parties, on the other hand,
is solely that of creditor and debtor. No member of the Lender Group has (or
shall be deemed to have) any

- 59 -



--------------------------------------------------------------------------------



 



fiduciary relationship or duty to any Loan Party arising out of or in connection
with the Loan Documents or the transactions contemplated thereby, and there is
no agency or joint venture relationship between the members of the Lender Group,
on the one hand, and the Loan Parties, on the other hand, by virtue of any Loan
Document or any transaction contemplated therein. The Loan Parties acknowledge
and agree that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Loan Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
and remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors,
or any other Person. Each Loan Party acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan party, in connection with such transaction or the process leading thereto.
     17.7 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
     17.8 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or any Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the advice of counsel, then, as to
any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrower or Guarantors automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
     17.9 Confidentiality.
          (a) Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrower
and its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors, members, partners and
officers of any member of the Lender Group (the Persons in this clause (i),
“Lender Group Representatives”) on a “need to know” basis in connection with
this Agreement and the transactions contemplated hereby and on a confidential
basis, (ii) to Subsidiaries and Affiliates of any member of the Lender Group
(including the Bank Product Providers), provided that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.9, (iii) as may be required by regulatory authorities
so long as

- 60 -



--------------------------------------------------------------------------------



 



such authorities are informed of the confidential nature of such information,
(iv) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation; provided that (x) prior to any disclosure under this
clause (iv), the disclosing party agrees to provide Borrower with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrower
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrower,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process, provided, that, (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrower with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrower pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to terms at least as restrictive as those contained in this Section,
(ix) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than Borrower, Agent, any Lender, any of
their respective Affiliates, or their respective counsel), the disclosing party
agrees to provide Borrower with prior written notice thereof, (x) in connection
with, and to the extent reasonably necessary for, the exercise of any secured
creditor remedy under this Agreement or under any other Loan Document, and
(xi) to rating agencies.
          (b) Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and (ii) use the name, logos, and other insignia of Loan Parties and
the Commitments provided hereunder in any “tombstone” or comparable advertising,
on its website or in other marketing materials of the Agent.
     17.10 Lender Group Expenses. Borrower agrees to pay the Lender Group
Expenses on the earlier of (a) the first day of the month following the date on
which such Lender Group Expenses were first incurred or (b) the date on which
demand therefor is made by Agent. Borrower agrees that their respective
obligations contained in this Section 17.10 shall survive payment or
satisfaction in full of all other Obligations.
     17.11 Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
     17.12 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower and each Guarantor, which information includes the name and address of
Borrower and such Guarantor and other information that will allow such Lender to
identify Borrower and such Guarantor

- 61 -



--------------------------------------------------------------------------------



 



in accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and Borrower agrees to cooperate in respect of the conduct
of such searches and further agrees that the reasonable costs and charges for
such searches shall constitute Lender Group Expenses hereunder and be for the
account of Borrower.
     17.13 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
[Signature pages to follow.]

- 62 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

                  JDA SOFTWARE GROUP, INC.,
a Delaware corporation, as Borrower    
 
           
 
  By:   /s/ Michael Burnett    
 
      Name: Michael Burnett     
 
      Title:   Treasurer     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

            WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company,
as Agent and as a Lender
      By:   /s/ Alex Hechler         Name:   Alex Hechler        Title:  
Director     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Anna C. Araza         Name:   Anna C. Araza        Title:   Vice
President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

            GOLDMAN SACHS BANK USA,
as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

            THE ROYAL BANK OF SCOTLAND plc,
as a Lender
      By:   /s/ Richard Pho         Name:   Richard Pho        Title:   Vice
President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
          “Account” means an account (as that term is defined in the Code).
          “Accounting Changes” means changes in accounting principles required
by the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successor thereto or any agency with similar functions).
          “Acquisition Debt” means, with respect to any specified Person,
Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person.
          “Acquisition” means (a) the purchase or other acquisition by a Person
or its Subsidiaries of all or substantially all of the assets of (or any
division or business line of) any other Person, or (b) the purchase or other
acquisition (whether by means of a merger, consolidation, or otherwise) by a
Person or its Subsidiaries of all or substantially all of the Stock of any other
Person.
          “Additional Documents” has the meaning specified therefor in
Section 5.12 of the Agreement.
          “Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.
          “Affected Lender” has the meaning specified therefor in
Section 2.13(b) of the Agreement.
          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
          “Affiliate Transaction” has the meaning specified therefor in
Section 6.12 of the Agreement.
          “Agent” has the meaning specified therefor in the preamble to the
Agreement.
          “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.
          “Agent’s Account” means the Deposit Account of Agent identified on
Schedule A-1.
          “Agent’s Liens” means the Liens granted by any Loan Party to Agent
under the Loan Documents.
          “Agreement” means the Credit Agreement to which this Schedule 1.1 is
attached.

 



--------------------------------------------------------------------------------



 



          “Application Event” means the occurrence at any time of (a) a failure
by Borrower to repay all of the Obligations in full on the Maturity Date, or
(b) any Event of Default and the election by Agent or the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(ii) of the Agreement.
          “Assignee” has the meaning specified therefor in Section 13.1(a) of
the Agreement.
          “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1.
          “Authorized Person” means any one of the individuals identified on
Schedule A-2, as such schedule is updated from time to time by written notice
from Borrower to Agent.
          “Availability” means, as of any date of determination, the amount that
Borrower is entitled to borrow as Advances under Section 2.1 of the Agreement
(after giving effect to all then outstanding Obligations (other than Bank
Product Obligations)).
          “Available Increase Amount” means, as of any date of determination, an
amount equal to the result of (a) $50,000,000 minus (b) the aggregate principal
amount of increases to the Commitments previously made pursuant to Section 2.14
of the Agreement.
          “Average Revolver Usage” means, with respect to any period, the sum of
the aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
          “Bank Product” means any one or more of the following financial
products or accommodations extended to any Loan Party by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.
          “Bank Product Agreements” means those agreements entered into from
time to time by a Loan Party with a Bank Product Provider in connection with the
obtaining of any of the Bank Products.
          “Bank Product Collateralization” means providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent) to be held by Agent
for the benefit of the Bank Product Providers (other than the Hedge Providers)
in an amount determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure with respect to the then existing Bank Product
Obligations (other than Hedge Obligations).
          “Bank Product Obligations” means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by a Loan Party to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to a Loan Party; provided,
however, in order for any item described in clauses (a) (b), or (c) above, as
applicable, to constitute “Bank Product Obligations”, (i) if the applicable Bank
Product Provider is Wells Fargo or its Affiliates, then, if requested by Agent,
Agent shall have received a Bank Product Provider Letter Agreement within
30 days after the date of such request, or (ii) if the applicable Bank Product

- 2 -



--------------------------------------------------------------------------------



 



Provider is any other Person, (A) the applicable Bank Product (other than the
RBS Hedge and any Bank Product provided by JPMorgan Chase Bank, N.A. prior to
the date of the Agreement) must have been provided at a time when the Person
that provided the Bank Product (or one of its Affiliates) was a Lender and
(B) Agent shall have received a Bank Product Provider Letter Agreement within
30 days after the date of the provision of the applicable Bank Product to a Loan
Party (other than with respect to the RBS Hedge and any Bank Product provided by
JPMorgan Chase Bank, N.A. prior to the date of the Agreement, in which case,
Agent shall have received a Bank Product Letter Agreement within 30 days after
the Closing Date).
          “Bank Product Provider” means any Person providing any Bank Product
pursuant to a Bank Product Agreement that was a Lender or an Affiliate of a
Lender on the date hereof or at the time such Bank Product Agreement was
executed and delivered by the parties thereto; provided, however, that no such
Person (other than Wells Fargo or its Affiliates) shall constitute a Bank
Product Provider with respect to a Bank Product unless and until Agent shall
have received a Bank Product Provider Letter Agreement from such Person and with
respect to the applicable Bank Product within 30 days after the provision of
such Bank Product to a Loan Party (other than with respect to the RBS Hedge and
any Bank Product provided by JPMorgan Chase Bank, N.A. prior to the date of the
Agreement, in which case, Agent shall have received a Bank Product Letter
Agreement within 30 days after the Closing Date); provided, however, that from
and after the date on which a Person who was previously a Lender is no longer a
Lender under the Agreement, such Person and its Affiliates will only be a Bank
Product Provider with respect to Bank Products provided prior to the date of the
Agreement or at a time when such Person or one of its Affiliates was a Lender.
For the avoidance of doubt, Bank Product Providers shall only be required to
provide one Bank Product Provider Letter Agreement in connection with each Bank
Product Agreement (e.g., an ISDA Master Agreement) rather than in connection
with each transaction under a Bank Product Agreement.
          “Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrower, and Agent.
          “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time.
          “Base Rate” means the greatest of (a) the Federal Funds Rate plus
1/2%, (b) the LIBOR Rate (which rate shall be calculated based upon an Interest
Period of 3 months and shall be determined on a daily basis), plus 1 percentage
point, and (c) the rate of interest announced, from time to time, within Wells
Fargo at its principal office in San Francisco as its “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.
          “Base Rate Loan” means each portion of the Advances that bears
interest at a rate determined by reference to the Base Rate.
          “Base Rate Margin” means, as of any date of determination (with
respect to any portion of the outstanding Advances on such date that is a Base
Rate Loan), the applicable margin set forth in the following table that
corresponds to the most recent Total Leverage Ratio calculation delivered to
Agent pursuant to Section 5.1 of the Agreement (the “Total Leverage Ratio
Calculation”); provided, however, that for the period from the Closing Date
through the date Agent receives the Total Leverage Ratio Calculation in respect
of the testing period ending June 30, 2011, the Base Rate Margin shall be at the
margin in the row styled “Level II”:

- 3 -



--------------------------------------------------------------------------------



 



          Level   Total Leverage Ratio Calculation   Base Rate Margin
I
  If the Total Leverage Ratio is less than 1.50:1.00   1.00 percentage points
 
       
II
  If the Total Leverage Ratio is greater than or equal to 1.50:1.00 and less
than 2.50:1.00   1.25 percentage points
 
       
III
  If the Total Leverage Ratio is greater than or equal to 2.50:1.00  
1.50 percentage points

          Except as set forth in the foregoing proviso, the Base Rate Margin
shall be based upon the most recent Total Leverage Ratio Calculation, which will
be calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the Base Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Total Leverage Ratio pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the Base Rate Margin shall be set
at the margin in the row styled “Level III” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Base Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding the Total Leverage
Ratio contained in any certificate delivered pursuant to Section 5.1 of the
Agreement is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher Base Rate Margin for any period (a “Base
Rate Period”) than the Base Rate Margin actually applied for such Base Rate
Period, then (i) Borrower shall immediately deliver to Agent a correct
certificate for such Base Rate Period, (ii) the Base Rate Margin shall be
determined as if the correct Base Rate Margin (as set forth in the table above)
were applicable for such Base Rate Period, and (iii) Borrower shall immediately
deliver to Agent full payment in respect of the accrued additional interest as a
result of such increased Base Rate Margin for such Base Rate Period, which
payment shall be promptly applied by Agent to the affected Obligations.
          “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
          “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) for which Borrower or any of its Subsidiaries or ERISA
Affiliates has been an “employer” (as defined in Section 3(5) of ERISA) within
the past six years.
          “Board of Directors” means:
          (a) with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;

- 4 -



--------------------------------------------------------------------------------



 



          (b) with respect to a partnership, the board of directors of the
general partner of the partnership;
          (c) with respect to a limited liability company, the managing member
or members or any controlling committee of managing members thereof; and
          (d) with respect to any other Person, the board or committee of such
Person serving a similar function.
          “Borrower” has the meaning specified therefor in the preamble to the
Agreement.
          “Borrowing” means a borrowing consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.
          “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of
California, except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.
          “Calculation Date” has the meaning specified therefor in the
definition of “Fixed Charge Coverage Ratio”.
          “Capitalized Lease Obligation” means, at the time any determination is
to be made, the amount of the liability in respect of a capital lease that would
at that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be prepaid by the lessee without payment of a
penalty.
          “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
          “Cash Equivalents” means (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of acquisition thereof and, at the time of acquisition, having a rating of at
least one of the two highest ratings from S&P or Moody’s, (d) certificates of
deposit, time deposits, overnight bank deposits or bankers’ acceptances maturing
within 1 year from the date of acquisition thereof issued by any bank organized
under the laws of the United States or any state thereof or the District of
Columbia or any United States branch of a foreign bank having at the date of
acquisition thereof combined capital and surplus of not less than $250,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a term
of not more than seven days, with respect to securities satisfying the criteria
in clauses (a) or (d) above, (g) debt securities with maturities of six months
or less from the date of acquisition backed by standby letters

- 5 -



--------------------------------------------------------------------------------



 



of credit issued by any commercial bank satisfying the criteria described in
clause (d) above, (h) Investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses
(a) through (g) above, and (i) with respect to any Foreign Subsidiary:
(i) currency of the countries in which such Foreign Subsidiary conducts
business; (ii) direct obligations of the sovereign nation, or any agency
thereof, in which such Foreign Subsidiary is organized and conducting business
in or in obligations fully and conditionally guaranteed by such sovereign
nation, or any agency thereof; (iii) investments of the type and maturity
described in clauses (a) through (h) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies; and (iv) investments of the
type and maturity described in clauses (a) through (h) above of foreign obligors
which investments or obligors are not rated as provided in such clauses or in
clause (iii) above but which are, in the reasonable judgment of Borrower,
comparable in investment quality to such investments and obligors, or the direct
or indirect parent of such obligors.
          “Cash Management Services” means any cash management or related
services including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
          “CFC” means a controlled foreign corporation (as that term is defined
in the IRC).
          “Change of Control” means the occurrence of any of the following:
          (a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Borrower and its Subsidiaries taken as a whole to any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act);
          (b) the adoption of a plan relating to the liquidation or dissolution
of Borrower;
          (c) the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any
“person” (as defined above) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Borrower, measured by voting
power rather than number of shares;
          (d) the first day on which a majority of the members of the Board of
Directors of Borrower are not Continuing Directors; or
          (e) a “Change of Control” occurs under and as defined in the Senior
Notes Indenture.
          “Closing Date” means March 18, 2011.
          “Code” means the California Uniform Commercial Code, as in effect from
time to time.
          “Collateral” means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.
          “Collateral Access Agreement” means a landlord waiver, bailee letter,
or acknowledgement agreement of any lessor, warehouseman, processor, consignee,
or other Person in

- 6 -



--------------------------------------------------------------------------------



 



possession of, having a Lien upon, or having rights or interests in any Loan
Party’s books and records, Equipment, or Inventory, in each case, in form and
substance reasonably satisfactory to Agent.
          “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, cash proceeds of asset sales,
rental proceeds, and tax refunds).
          “Commitment” means, with respect to each Lender, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under the Agreement, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1 of the Agreement or pursuant to increases in
accordance with the provisions of Section 2.14.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.
          “Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.
          “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors of Borrower who:
          (a) was a member of such Board of Directors on the date that is two
years prior to the date of determination; or
          (b) was nominated for election or elected to such Board of Directors
with the approval of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election.
          “Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by Borrower or one of
its Restricted Subsidiaries, Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).
          “Controlled Account Agreement” has the meaning specified therefor in
the Security Agreement.
          “Copyright Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed to fund any
amounts required to be funded by it under the Agreement within 2 Business Days
of the date that it is required to do so under the Agreement (including the
failure to make available to Agent amounts required pursuant to a Settlement or
to make a required payment in connection with a Letter of Credit Disbursement),
(b) notified Borrower, Agent, or any Lender in writing that it does not intend
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the

- 7 -



--------------------------------------------------------------------------------



 



Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within 3
Business Days after written request by Agent, to confirm that it will comply
with the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under the Agreement within 2 Business Days of the date that it is required to do
so under the Agreement, or (f) (i) becomes or is insolvent or (ii) becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian or appointed for it, or has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in
any such proceeding or appointment; provided, that a Lender shall not be deemed
to be a Defaulting Lender pursuant to the provisions of clause (f)(ii) above of
this definition solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof if and so long as such ownership
interest does not (x) result in or provide the Lender with immunity from the
jurisdiction of the courts within the United States or from the enforcement of
judgments or writs of attachments on its assets, (y) permit the Lender (or such
Governmental Authority or instrumentality), without the consent of Agent, to
reject, repudiate, disavow, disaffirm, amend, restate, supplement or otherwise
modify such Lender’s obligations under this Agreement, or (z) result in such
Governmental Authority or instrumentality having rights, powers or other
authority over such Lender that are similar to those provided to a receiver,
conservator, trustee or custodian under applicable law, other than rights
customarily granted to a holder of Stock of such Lender.
          “Defaulting Lender Rate” means (a) for the first 3 days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
          “Deposit Account” means any deposit account (as that term is defined
in the Code).
          “Designated Account” means the Deposit Account of Borrower identified
on Schedule D-1.
          “Designated Account Bank” has the meaning specified therefor in
Schedule D-1.
          “Designated Noncash Consideration” means the Fair Market Value of
non-cash consideration received by Borrower or any Restricted Subsidiary in
connection with a sale or other disposition of assets that is so designated as
Designated Noncash Consideration pursuant to an Officer’s Certificate delivered
to Agent, setting forth the basis of such value.
          “Dillard’s Event” [***]
          “Dillard’s Litigation” means that certain litigation matter styled
Dillard’s Inc. v. i2 Technologies, Inc., Case No. DC-07-10924, filed in the
191st District Court of the State of Texas, County of Dallas on or about
September 13, 2007.
 

[***]   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

- 8 -



--------------------------------------------------------------------------------



 



          “Dillard’s Judgment” means the judgment entered against i2 on or about
September 30, 2010 in the Dillard’s Litigation, which judgment was appealed by
i2 to the Court of Appeals for the Fifth District of Texas on or about
December 23, 2010.
          “Dollars” or “$” means United States dollars.
          “Domestic Subsidiary” means any Restricted Subsidiary of Borrower that
was formed under the laws of the United States or any state of the United States
or the District of Columbia or that guarantees or otherwise provides direct
credit support for any Indebtedness of Borrower.
          “EBITDA” means, with respect to any specified Person for any period,
the Net Income of such Person for such period plus, without duplication:
          (a) an amount equal to any extraordinary loss plus any net loss
realized by such Person or any of its Subsidiaries in connection with a sale or
other disposition of assets, to the extent such losses were deducted in
computing such Net Income; plus
          (b) provision for taxes based on income or profits of such Person and
its Restricted Subsidiaries for such period, to the extent that such provision
for taxes was deducted in computing such Net Income; plus
          (c) the Fixed Charges of such Person and its Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Net Income; plus
          (d) the Transaction Costs for such period, to the extent that such
Transaction Costs were deducted in computing such Net Income; plus
          (e) any foreign currency translation losses (including losses related
to currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Net Income; plus
          (f) depreciation, amortization (including amortization of intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Subsidiaries for such period to the extent that such depreciation, amortization
and other non-cash charges or expenses were deducted in computing such Net
Income; plus
          (g) any cash costs and expenses incurred by Borrower in connection
with the Dillard’s Litigation or the Oracle Litigation (including in connection
with the settlement of such litigation) to the extent deducted in computing such
Net Income; minus
          (h) non-cash items increasing such Net Income for such period, other
than the accrual of revenue in the ordinary course of business; minus
          (i) interest income for such period and any software development costs
to the extent capitalized during such period,
          in each case, on a consolidated basis and determined in accordance
with GAAP.

- 9 -



--------------------------------------------------------------------------------



 



          “Environmental Action” means any written complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other written communication from
any Governmental Authority, or any third party involving violations of
Environmental Laws or releases of Hazardous Materials (a) from any assets,
properties, or businesses of any Loan Party, any Restricted Subsidiary of a Loan
Party, or any of their respective predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Loan Party, any Restricted Subsidiary of a
Loan Party, or any of their respective predecessors in interest.
          “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Restricted Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.
          “Environmental Liabilities” means all liabilities, monetary
obligations, losses, damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand, or Remedial Action
required, by any Governmental Authority or any third party, and which relate to
any Environmental Action.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities.
          “Equipment” means equipment (as that term is defined in the Code).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of
Borrower or any of its Subsidiaries under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of Borrower or any of its Subsidiaries under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which Borrower or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with Borrower or any of its Subsidiaries and whose employees are
aggregated with the employees of Borrower or any of its Subsidiaries under IRC
Section 414(o).
          “Event of Default” has the meaning specified therefor in Section 8 of
the Agreement.
          “Excess” has the meaning specified therefor in Section 2.14(b) of the
Agreement.
          “Excess Availability” means, as of any date of determination, the
amount equal to Availability minus the aggregate amount, if any, of all trade
payables of Borrower and its Restricted Subsidiaries aged in excess of
historical levels with respect thereto and all book overdrafts of Borrower and
its Restricted Subsidiaries in excess of historical practices with respect
thereto, in each case as determined by Agent in its Permitted Discretion.

- 10 -



--------------------------------------------------------------------------------



 



          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.
          “Excluded Deposit Accounts” has the meaning specified therefor in the
Security Agreement.
          “Excluded Security Accounts” has the meaning specified therefor in the
Security Agreement.
          “Existing Letters of Credit” means those letters of credit described
on Schedule E-1 to the Agreement.
          “Fair Market Value” means the value that would be paid by a willing
buyer to an unaffiliated willing seller in a transaction not involving distress
or necessity of either party, determined in good faith by the Board of Directors
of Borrower (unless otherwise provided in this Agreement).
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
          “Fee Letter” means that certain fee letter, dated as of even date with
the Agreement, among Borrower and Agent, in form and substance reasonably
satisfactory to Agent.
          “Fixed Charge Coverage Ratio” means with respect to any specified
Person for any period, the ratio of EBITDA of such Person for such period to the
Fixed Charges of such Person for such period. With respect to Borrower and its
Subsidiaries, in the event that Borrower or any of its Subsidiaries incurs,
assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than ordinary working capital borrowings) or
issues, repurchases or redeems preferred stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated and on
or prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect (in accordance with
Regulation S-X under the Securities Act) to such incurrence, assumption,
guarantee, repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable four-quarter reference period.
          In addition, with respect to Borrower and its Subsidiaries, for
purposes of calculating the Fixed Charge Coverage Ratio:
          (a) acquisitions that have been made by Borrower or any of its
Subsidiaries, including through mergers or consolidations, or any Person or any
of its Subsidiaries acquired by Borrower or any of its Subsidiaries, and
including all related financing transactions and including increases in
ownership of Restricted Subsidiaries, during the four-quarter reference period
or subsequent to such reference period and on or prior to the Calculation Date,
or that are to be made on the Calculation Date, will be given pro forma effect
(in accordance with Regulation S-X under the Securities Act), including Pro
Forma Cost Savings whether or not such Pro Forma Cost Savings

- 11 -



--------------------------------------------------------------------------------



 



comply with Regulation S-X, as if they had occurred on the first day of the
four-quarter reference period;
          (b) EBITDA attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded;
          (c) Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded,
but only to the extent that the obligations giving rise to such Fixed Charges
will not be obligations of Borrower or any of its Subsidiaries following the
Calculation Date;
          (d) any Person that is a Subsidiary of Borrower on the Calculation
Date will be deemed to have been a Subsidiary of Borrower at all times during
such four-quarter period;
          (e) any Person that is not a Subsidiary of Borrower on the Calculation
Date will be deemed not to have been a Subsidiary of Borrower at any time during
such four-quarter period; and
          (f) if any Indebtedness bears a floating rate of interest, the
interest expense on such Indebtedness will be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any obligations in respect of a Hedge Agreement
applicable to such Indebtedness if such obligations in respect of such Hedge
Agreement have a remaining term as at the Calculation Date in excess of
12 months).
          “Fixed Charges” means, with respect to any specified Person for any
period, the sum, without duplication, of:
          (a) the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capitalized Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to obligations owing
under Hedge Agreements in respect of interest rates; plus
          (b) the consolidated interest expense of such Person and its
Restricted Subsidiaries that was capitalized during such period; plus
          (c) any interest on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
guarantee or Lien is called upon; plus
          (d) the product of (i) all dividends, whether paid or accrued and
whether or not in cash, on any series of preferred stock of such Person or any
of its Restricted Subsidiaries, other than dividends on Stock payable solely in
Stock of Borrower (other than Prohibited Preferred Stock) or to Borrower or a
Restricted Subsidiary of Borrower, times (ii) a fraction, the numerator of which
is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of such Person, expressed as a
decimal,
          in each case, determined on a consolidated basis in accordance with
GAAP.

- 12 -



--------------------------------------------------------------------------------



 



          “Foreign Lender” means any Lender or Participant that is not a United
States person within the meaning of IRC section 7701(a)(30).
          “Foreign Subsidiary” means any Restricted Subsidiary of Borrower that
is not a Domestic Subsidiary.
          “Funded Indebtedness” means, as of any date of determination, all
Indebtedness for borrowed money or letters of credit of Borrower, determined on
a consolidated basis in accordance with GAAP, that by its terms matures more
than one year after the date of calculation, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
Borrower or its Subsidiaries, as applicable, to a date more than one year from
such date, including, in any event, but without duplication, with respect to
Borrower and its Subsidiaries, the Revolver Usage, the Indebtedness represented
by the Senior Notes, and the amount of their Capitalized Lease Obligations.
          “Funding Date” means the date on which a Borrowing occurs.
          “Funding Losses” has the meaning specified therefor in
Section 2.12(b)(ii) of the Agreement.
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied; provided, however,
that all calculations relative to liabilities shall be made without giving
effect to Statement of Financial Accounting Standards No. 159.
          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, by-laws, or other organizational
documents of such Person.
          “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.
          “Guarantors” means (a) each Restricted Subsidiary of Borrower (other
than any Immaterial Subsidiary or other Subsidiary that is not required to
become a Guarantor pursuant to Section 5.11 of the Agreement), and (b) each
other Person that becomes a guarantor after the Closing Date pursuant to
Section 5.11 of the Agreement, and “Guarantor” means any one of them.
          “Guaranty” means that certain general continuing guaranty, dated as of
even date with the Agreement, executed and delivered by each extant Guarantor in
favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, in form and substance reasonably satisfactory to Agent.
          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

- 13 -



--------------------------------------------------------------------------------



 



          “Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.
          “Hedge Obligations” means any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of a Loan Party arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.
          “Hedge Provider” means any Person party to a Hedge Agreement that was
a Lender or an Affiliate on the date hereof or at the time such Hedge Agreement
was executed and delivered by the parties thereto; provided, however, that no
such Person (other than Wells Fargo or its Affiliates) shall constitute a Hedge
Provider unless and until Agent shall have received a Bank Product Provider
Letter Agreement from such Person and with respect to the applicable Hedge
Agreement within 30 days after the execution and delivery of such Hedge
Agreement with a Loan Party (other than with respect to the RBS Hedge and any
Bank Product provided by JPMorgan Chase Bank, N.A. prior to the date of the
Agreement, in which case, Agent shall have received a Bank Product Letter
Agreement within 30 days after the Closing Date); provided, however, that from
and after the date on which a Person who was previously a Lender is no longer a
Lender under the Agreement, such Person and its Affiliates will only be a Hedge
Provider with respect to Bank Products evidenced by a Hedge Agreement that were
provided prior to the date of the Agreement or at a time when such Person or one
of its Affiliates was a Lender.
          “Holdout Lender” has the meaning specified therefor in Section 14.2(a)
of the Agreement.
          “i2” means i2 Technologies, Inc., a Delaware corporation.
          “IFRS” means the International Financial Reporting Standards, as
promulgated by the International Accounting Standards Board, consistently
applied.
          “Immaterial Subsidiary” means, as of any date of determination, any
Subsidiary of Borrower whose total assets, as of the last day of the most recent
trailing 12-month period for which Borrower has delivered financial statements
pursuant to Section 5.1 of the Agreement, have a fair market value of less than
$250,000 and whose total revenues for the most recent trailing 12-month period
for which Borrower has delivered financial statements pursuant to Section 5.1 of
the Agreement do not exceed $250,000; provided that a Subsidiary of Borrower
will not be considered to be an Immaterial Subsidiary if it, directly or
indirectly, guarantees or otherwise provides direct credit support for any
Indebtedness of Borrower.
          “Increase” has the meaning specified therefor in Section 2.14(a) of
the Agreement.
          “Increase Date” has the meaning specified therefor in Section 2.14(b)
of the Agreement.
          “Increase Joinder” has the meaning specified therefor in
Section 2.14(b) of the Agreement.
          “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses, trade payables and
time-based licenses), whether or not contingent:
          (a) in respect of borrowed money;

- 14 -



--------------------------------------------------------------------------------



 



          (b) evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof);
          (c) in respect of banker’s acceptances;
          (d) representing Capitalized Lease Obligations;
          (e) representing the balance deferred and unpaid of the purchase price
of any property or services due more than nine months after such property is
acquired or such services are completed;
          (f) representing obligations owing under Hedge Agreements (which
amount shall be calculated based on the amount that would be payable by such
Person if the Hedge Agreement were terminated on the applicable date of
determination);
          if and to the extent any of the preceding items (other than letters of
credit, obligations owing under Hedge Agreements or Prohibited Preferred Stock)
would appear as a liability upon a balance sheet of the specified Person
prepared in accordance with GAAP. In addition, the term “Indebtedness” includes
all Indebtedness of others secured by a Lien on any asset of the specified
Person (whether or not such Indebtedness is assumed by the specified Person)
and, to the extent not otherwise included, the guarantee by the specified Person
of any Indebtedness of any other Person. Indebtedness shall be calculated
without giving effect to the effects of Statement of Financial Accounting
Standards No. 133 and related interpretations to the extent such effects would
otherwise increase or decrease an amount of Indebtedness for any purpose under
the Agreement as a result of accounting for any embedded derivatives created by
the terms of such Indebtedness.
          “Indemnified Liabilities” has the meaning specified therefor in
Section 10.3 of the Agreement.
          “Indemnified Person” has the meaning specified therefor in
Section 10.3 of the Agreement.
          “Indian Tax Controversies” has the meaning specified therefor in
Section 4.20 of the Agreement.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
          “Intercompany Subordination Agreement” means an intercompany
subordination agreement, dated as of even date with the Agreement, executed and
delivered by Borrower, each of the other Loan Parties, and Agent, the form and
substance of which is reasonably satisfactory to Agent.
          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in

- 15 -



--------------------------------------------------------------------------------



 



another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (c) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (d) Borrower may not elect an Interest Period which
will end after the Maturity Date.
          “Inventory” means inventory (as that term is defined in the Code).
          “Investments” means, with respect to any Person, all direct or
indirect investments by such Person in other Persons (including Affiliates) in
the forms of loans (including guarantees or other obligations), advances or
capital contributions (excluding commission, payroll, travel, moving and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Stock or
other securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If Borrower or
any Restricted Subsidiary of Borrower sells or otherwise disposes of any Stock
of any direct or indirect Restricted Subsidiary of Borrower such that, after
giving effect to any such sale or disposition, such Person is no longer a
Restricted Subsidiary of Borrower, Borrower will be deemed to have made an
Investment on the date of any such sale or disposition equal to the Fair Market
Value of Borrower’s Investments in such Subsidiary that were not sold or
disposed of in an amount determined as provided in the final paragraph of
Section 6.9 of the Agreement. The acquisition by Borrower or any Restricted
Subsidiary of Borrower of a Person that holds an Investment in a third Person
will be deemed to be an Investment by Borrower or such Restricted Subsidiary in
such third Person in an amount equal to the Fair Market Value of the Investments
held by the acquired Person in such third Person in an amount determined as
provided in the final paragraph of Section 6.9 of the Agreement. Except as
otherwise provided in the Agreement, the amount of an Investment will be
determined at the time the Investment is made and without giving effect to
subsequent changes in value.
          “IP Reporting Certificate” means an IP reporting certificate
substantially in the form of Exhibit I-1 executed and delivered by the Loan
Parties to Agent.
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.
          “Issuing Lender” means WFCF or any other Lender that, at the request
of Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.11 of the Agreement
and the Issuing Lender shall be a Lender.
          “Lender” has the meaning set forth in the preamble to the Agreement,
shall include the Issuing Lender and the Swing Lender, and shall also include
any other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and “Lenders” means each of the Lenders or any one
or more of them.
          “Lender Group” means each of the Lenders (including the Issuing Lender
and the Swing Lender) and Agent, or any one or more of them.
          “Lender Group Expenses” means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by any Loan Party or any of
its Restricted Subsidiaries under any of the Loan Documents that are paid,
advanced, or incurred by the Lender Group, (b) out-of-pocket fees or charges
paid or incurred by Agent in connection with the Lender Group’s transactions
with any Loan Party or any of its Subsidiaries under any of the Loan Documents,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and

- 16 -



--------------------------------------------------------------------------------



 



trademark office, the copyright office), filing, recording, publication,
appraisal (including periodic collateral appraisals or business valuations to
the extent of the fees and charges (and up to the amount of any limitation)
contained in the Agreement or the Fee Letter), real estate surveys, real estate
title policies and endorsements, and environmental audits, (c) Agent’s customary
fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of any
Loan Party (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith,
(d) out-of-pocket charges paid or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (e) reasonable out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) reasonable out-of-pocket audit fees and expenses (including
travel, meals, and lodging) of Agent related to any inspections or audits to the
extent of the fees and charges (and up to the amount of any limitation)
contained in the Agreement or the Fee Letter, (g) reasonable out-of-pocket costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group’s
relationship with any Loan Party or any of its Subsidiaries, (h) Agent’s
reasonable costs and expenses (including reasonable attorneys fees) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), syndicating, or amending the Loan Documents, (i) Agent’s
and each Lender’s reasonable costs and expenses (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning any Loan Party or any of
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral, and (j) usage charges,
charges, fees, costs and expenses for amendments, renewals, extensions,
transfers, or drawings from time to time imposed by the Underlying Issuer or
incurred by the Issuing Lender in respect of Letters of Credit and out-of-pocket
charges, fees, costs and expenses paid or incurred by the Underlying Issuer or
Issuing Lender in connection with the issuance, amendment, renewal, extension,
or transfer of, or drawing under, any Letter of Credit or any demand for payment
thereunder; provided, that, so long as no Event of Default has occurred and is
continuing, solely with respect to clause (h) above, such attorney fees shall be
limited to one counsel (along with additional local and special counsel as
needed and, in the case of an actual or perceived conflict of interest, another
firm of counsel for such affected Persons).
          “Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.
          “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, officers, directors, members,
partners, employees, attorneys, and agents.
          “Lender Substitution Date” has the meaning specified therefor in
Section 2.3(g) of the Agreement.
          “Letter of Credit” means a letter of credit (as that term is defined
in the Code) issued by Issuing Lender or a letter of credit (as that term is
defined in the Code) issued by Underlying Issuer, as the context requires.
          “Letter of Credit Collateralization” means either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Agent,
including provisions that specify that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the

- 17 -



--------------------------------------------------------------------------------



 



Letters of Credit are outstanding) to be held by Agent for the benefit of those
Lenders with a Commitment in an amount equal to 105% of the then existing Letter
of Credit Usage, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and the Issuing Lender, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to 105% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in the
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).
          “Letter of Credit Disbursement” means a payment made by Issuing Lender
or Underlying Issuer pursuant to a Letter of Credit.
          “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
          “LIBOR Deadline” has the meaning specified therefor in
Section 2.12(b)(i) of the Agreement.
          “LIBOR Notice” means a written notice in the form of Exhibit L-1.
          “LIBOR Option” has the meaning specified therefor in Section 2.12(a)
of the Agreement.
          “LIBOR Rate” means the rate per annum rate appearing on Bloomberg
L.P.’s (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.
          “LIBOR Rate Loan” means each portion of an Advance that bears interest
at a rate determined by reference to the LIBOR Rate.
          “LIBOR Rate Margin” means, as of any date of determination (with
respect to any portion of the outstanding Advances on such date that is a LIBOR
Rate Loan), the applicable margin set forth in the following table that
corresponds to the most recent Total Leverage Ratio Calculation; provided,
however, that for the period from the Closing Date through the date Agent
receives the Total Leverage Ratio Calculation in respect of the testing period
ending June 30, 2011, the LIBOR Rate Margin shall be at the margin in the row
styled “Level II”:

          Level   Total Leverage Ratio Calculation   LIBOR Rate Margin
I
  If the Total Leverage Ratio is less than 1.50:1.00   2.00 percentage points
 
       
II
  If the Total Leverage Ratio is greater than or equal to 1.50:1.00 and less
than 2.50:1.00   2.25 percentage points

- 18 -



--------------------------------------------------------------------------------



 



          Level   Total Leverage Ratio Calculation   LIBOR Rate Margin
III
  If the Total Leverage Ratio is greater than or equal to 2.50:1.00  
2.50 percentage points

          Except as set forth in the foregoing proviso, the LIBOR Rate Margin
shall be based upon the most recent Total Leverage Ratio Calculation, which will
be calculated as of the end of each fiscal quarter. Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined quarterly on the
first day of the month following the date of delivery to Agent of the certified
calculation of the Total Leverage Ratio pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrower fails to provide such
certification when such certification is due, the LIBOR Rate Margin shall be set
at the margin in the row styled “Level III” as of the first day of the month
following the date on which the certification was required to be delivered until
the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the LIBOR Rate
Margin shall be set at the margin based upon the calculations disclosed by such
certification. In the event that the information regarding the Total Leverage
Ratio contained in any certificate delivered pursuant to Section 5.1 of the
Agreement is shown to be inaccurate, and such inaccuracy, if corrected, would
have led to the application of a higher LIBOR Rate Margin for any period (a
“LIBOR Rate Period”) than the LIBOR Rate Margin actually applied for such LIBOR
Rate Period, then (i) Borrower shall immediately deliver to Agent a correct
certificate for such LIBOR Rate Period, (ii) the LIBOR Rate Margin shall be
determined as if the correct LIBOR Rate Margin (as set forth in the table above)
were applicable for such LIBOR Rate Period, and (iii) Borrower shall immediately
deliver to Agent full payment in respect of the accrued additional interest and
Letter of Credit fees as a result of such increased LIBOR Rate Margin for such
LIBOR Rate Period, which payment shall be promptly applied by Agent to the
affected Obligations.
          “License” means any permit or registration required by any
Governmental Authority to conduct business.
          “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
          “Liquidity Requirement” has the meaning specified therefor in
Section 5.16 of the Agreement.
          “Loan Account” has the meaning specified therefor in Section 2.9 of
the Agreement.
          “Loan Documents” means the Agreement, the Controlled Account
Agreements, the Control Agreements, the Copyright Security Agreement, the Fee
Letter, the Guaranty, the Intercompany Subordination Agreement, the IP Reporting
Certificate, the Letters of Credit, the Mortgages, the Patent Security
Agreement, the Security Agreement, the Trademark Security Agreement, any note or
notes executed by Borrower in connection with the Agreement and payable to any
member of the Lender Group, any letter of credit application or letter of credit
agreement entered into by Borrower in connection with the Agreement, and any
other instrument or agreement entered into, now or in the future, by Borrower or
any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement; provided, however, that in no event shall any Bank Product
Agreement be deemed to be a Loan Document.
          “Loan Party” means Borrower or any Guarantor.

- 19 -



--------------------------------------------------------------------------------



 



          “Major Acquisitions” has the meaning specified therefor in the
definition of “Permitted Acquisition”.
          “Manugistics” means Manugistics, Inc., a Delaware corporation.
          “Margin Stock” as defined in Regulation U of the Board of Governors of
the Federal Reserve System as in effect from time to time.
          “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or financial
condition of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower’s and its Restricted Subsidiaries’ ability to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of Borrower or any of its Restricted Subsidiaries.
          “Material Contract” means any agreement that would be a “material
contract” as defined in 601(b)(11) of Regulation S-K, promulgated pursuant to
the Securities Act, as such regulation is in effect on the Closing Date.
          “Material Subsidiary” means, as of any date of determination, any
Subsidiary of Borrower that is not an Immaterial Subsidiary.
          “Maturity Date” means September 15, 2014; provided that if (a) the
maturity date of the Senior Notes is extended to a date that is on or after
90 days after the date that is 5 years from the Closing Date, (b) all of the
Senior Notes are refinanced or replaced as permitted under the Agreement and the
maturity date of all the notes that refinance or replace all of the Senior Notes
is on or after 90 days after the date that is 5 years from the Closing Date, or
(c) all of the Senior Notes are converted into equity of Borrower, then
“Maturity Date” shall mean the date that is 5 years after the Closing Date.
          “Maximum Revolver Amount” means $100,000,000, decreased by the amount
of reductions in the Commitments made in accordance with Section 2.4(c) of the
Agreement or increased in accordance with Section 2.14.
          “Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
          “Mortgages” means, individually and collectively, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Borrower or one of its Restricted Subsidiaries in favor of Agent, in form and
substance reasonably satisfactory to Agent, that encumber the Real Property
Collateral.
          “Net Cash Proceeds” means, with respect to any sale or other
disposition by Borrower or any of its Restricted Subsidiaries of assets, the
amount of cash proceeds received (directly or indirectly) from time to time
(whether as initial consideration or through the payment of deferred
consideration) by or on behalf of Borrower or its Restricted Subsidiaries, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent or any Lender under the Agreement or the other
Loan Documents and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Restricted Subsidiary in connection with
such sale or disposition and (iii) taxes paid or payable to any taxing
authorities by Borrower or such Restricted Subsidiary in connection with such
sale or disposition, in

- 20 -



--------------------------------------------------------------------------------



 



each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Borrower or any of its Subsidiaries, and are
properly attributable to such transaction
          “Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP and without any reduction in respect of preferred stock dividends;
provided that:
          (a) all gains or losses realized in connection with any sale or other
disposition of assets or securities or the early extinguishment of Indebtedness,
together with any related provision for taxes on any such gain, will be
excluded;
          (b) the net income (but not loss) of any Person that is accounted for
by the equity method of accounting will be included only to the extent of the
amount of dividends or similar distributions paid in cash to the specified
Person or a d Subsidiary of the Person;
          (c) the net income (but not loss) of any Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that net income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders;
          (d) the cumulative effect of a change in accounting principles will be
excluded; and
          (e) non-cash gains and losses attributable to movement in the
mark-to-market valuation of obligations owing under Hedge Agreements pursuant to
Financial Accounting Standards Board Statement No. 133 will be excluded.
          “Non-Recourse Debt” means Indebtedness:
          (a) as to which neither Borrower nor any of its Restricted
Subsidiaries (i) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (ii) is directly
or indirectly liable as a guarantor or otherwise; and
          (b) no default with respect to which (including any rights that the
holders thereof may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder or
holders of any other Indebtedness (other than the Indebtedness evidenced by the
Senior Notes or the Obligations) of Borrower or any Restricted Subsidiary in an
aggregate principal amount of $25,000,000 or more to declare a default on the
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity.
          “Obligations” means (a) all loans (including the Advances (inclusive
of Protective Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or

- 21 -



--------------------------------------------------------------------------------



 



allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party pursuant to or evidenced by the Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Loan Party is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
(b) all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by Borrower or any other Loan Party to
an Underlying Issuer now or hereafter arising from or in respect of Underlying
Letters of Credit, and (c) all Bank Product Obligations. Any reference in the
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.
          “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
          “Officers’ Certificate” means a certificate signed on behalf of a Loan
Party or one of its Restricted Subsidiaries by two officers of such Person, one
of whom must be the principal executive officer, the principal financial
officer, the treasurer or the principal accounting officer of such Person, which
includes the following:
          (a) a statement that the Person making such certificate has read the
covenant or condition to which it relates;
          (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;
          (c) a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not the covenant or condition to
which it relates has been satisfied; and
          (d) a statement as to whether or not, in the opinion of such Person,
the condition or covenant to which it relates has been satisfied.
          “Oracle Litigation” means, collectively, Case No. 6:09-cv-194-LED,
filed in the United States District Court for the Easter District of Texas,
Tyler Division on or about April 29, 2009, and related Case
No. 6:10-cv-00284-LED.
          “Originating Lender” has the meaning specified therefor in
Section 13.1(e) of the Agreement.
          “Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.
          “Participant” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
          “Patent Security Agreement” has the meaning specified therefor in the
Security Agreement.
          “Patriot Act” has the meaning specified therefor in Section 4.18 of
the Agreement.
          “Payoff Date” means the first date on which all of the Obligations are
paid in full and the Commitments of the Lenders are terminated.

- 22 -



--------------------------------------------------------------------------------



 



          “Permitted Acquisition” means any Acquisition so long as:
          (a) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual;
          (b) no Indebtedness will be incurred, assumed, or would exist with
respect to Borrower or its Restricted Subsidiaries as a result of such
Acquisition, other than Permitted Indebtedness and no Liens will be incurred,
assumed, or would exist with respect to the assets of Borrower or its Restricted
Subsidiaries as a result of such Acquisition other than Permitted Liens;
          (c) if, but only if, the cash and Indebtedness portion of the purchase
price consideration for the proposed Acquisition is, in the aggregate, an amount
greater than $75,000,000 (such Acquisitions, “Major Acquisitions”), Borrower has
provided Agent with written confirmation, supported by reasonably detailed
calculations, that on a pro forma basis (including pro forma adjustments arising
out of events which are directly attributable to such proposed Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case, determined as if the combination had been accomplished at the beginning of
the relevant period; such eliminations and inclusions determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC) created by adding the historical
combined financial statements of Borrower (including the combined financial
statements of any other person or assets that were the subject of a prior
Permitted Acquisition during the relevant period) to the historical consolidated
financial statements of the Person to be acquired (or the historical financial
statements related to the assets to be acquired) pursuant to the proposed
Acquisition, Borrower and its Subsidiaries are projected to be in compliance
with Section 5.16 and the financial covenants set forth in Section 7 for the 4
fiscal quarter period ended one year after the proposed date of consummation of
such proposed Acquisition;
          (d) for each Major Acquisition, Borrower has provided Agent with
forecasted balance sheets, profit and loss statements, and cash flow statements
of the target, all prepared on a basis consistent with such target’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis);
          (e) Borrower has provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition;
          (f) the assets being acquired (other than a de minimis amount of
assets in relation to Borrower’s and its Restricted Subsidiaries’ total assets),
or the target, are useful in or engaged in, as applicable, the business of
Borrower and its Restricted Subsidiaries or a business reasonably related,
complementary, or ancillary thereto; and
          (g) the subject assets or stock, as applicable, are being acquired
directly by a Loan Party, and, in connection therewith, the applicable Loan
Party shall have provided such documents and instruments as requested by Agent
to perfect Agent’s security interest therein; provided that only 65% of the
Stock of (or other ownership interests in) CFCs, and no Stock of (or other
ownership interests in) any subsidiary of any CFC, will be required to be
pledged if the pledge of a greater percentage could reasonably be expected to
(i) result in adverse tax consequences to Borrower or its Restricted
Subsidiaries, or (ii) create a burden to Borrower and its Restricted
Subsidiaries that substantially exceeds the benefit to Agent and Lenders, as
determined by Agent in its reasonable discretion.

- 23 -



--------------------------------------------------------------------------------



 



          “Permitted Business” means any business that is the same as, or
reasonably related, ancillary or complementary to, or reasonable extensions of,
any of the businesses in which Borrower or any of its Subsidiaries are engaged
as of the Closing Date.
          “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.
          “Permitted Disposition” means:
          (a) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any single sale or disposition or series
of related sales or dispositions that involves assets (other than (i) Accounts,
(ii) intellectual property (excluding intellectual property (other than the
Required Library) that is part of tangible assets included in the sale or
disposition of assets not primarily intellectual property), or (iii) Stock of
Restricted Subsidiaries of Borrower that are Material Subsidiaries) having a
Fair Market Value of less than $10,000,000;
          (b) a transfer of assets between or among Borrower and its wholly
owned Restricted Subsidiaries that are Loan Parties;
          (c) an issuance or sale of Stock by a Restricted Subsidiary of
Borrower to Borrower or to a wholly owned Restricted Subsidiary of Borrower;
          (d) an issuance or sale of Stock (other than Prohibited Preferred
Stock) of Borrower;
          (e) the sale, lease, sublease or other transfer of products or
services in the ordinary course of business and any sale or other disposition of
damaged, worn-out or obsolete assets (other than Accounts or intellectual
property) in the ordinary course of business;
          (f) the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
          (g) the abandonment or other disposition of intellectual property that
is, in the reasonable judgment of Borrower, no longer economically desirable in
the conduct of the business of Borrower and its Restricted Subsidiaries taken as
whole and so long as such abandonment or disposition is not materially adverse
to the interests of the Lenders;
          (h) (i) non-exclusive licenses and sublicenses granted by Borrower or
any of its Restricted Subsidiaries of software or intellectual property in the
ordinary course of business, or (ii) exclusive licenses and sublicenses granted
by Borrower or any of its Restricted Subsidiaries of software or intellectual
property to customers for a limited duration and solely with respect to custom
modifications or new standard software not previously generally marketed by
Borrower or any of its Restricted Subsidiaries (and not for standard software
applications previously generally marketed by Borrower or any of its Restricted
Subsidiaries) in the ordinary course of business;
          (i) the granting of Liens not prohibited by Section 6.2 of the
Agreement;
          (j) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents;
          (k) a Restricted Payment that does not violate Section 6.9 of the
Agreement;

- 24 -



--------------------------------------------------------------------------------



 



          (l) any involuntary loss, damage or destruction of property or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property; and
          (m) sales or other dispositions of assets (other than (i) Accounts,
(ii) intellectual property (other than Accounts, intellectual property
(excluding intellectual property (other than the Required Library) that is part
of tangible assets included in the sale or disposition of assets not primarily
intellectual property), or (iii) Stock of Restricted Subsidiaries of Borrower
that are Material Subsidiaries) not otherwise permitted pursuant to clauses
(a) through (l) above so long as (A) no Default or Event of Default has occurred
and is continuing or would result therefrom; (B) the applicable Loan Party (or
the Restricted Subsidiary, as the case may be) receives consideration at the
time of the sale or other disposition at least equal to the Fair Market Value
(measured as of the date of the definitive agreement with respect to such sale
or other disposition) of the assets sold or disposed of; (C) such transaction is
not prohibited by the Senior Notes Indenture; and (D) at least 75% of the
consideration received in the sale or other disposition by such Loan Party or
such Restricted Subsidiary is in the form of cash or Cash Equivalents. For
purposes of this provision, each of the following will be deemed to be cash:
(1) any liabilities of Borrower or any Restricted Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Obligations) that are assumed by the transferee of any such assets; (2) any
securities, notes or other obligations received by Borrower or any such
Restricted Subsidiary from such transferee that are converted by Borrower or
such Restricted Subsidiary into Cash Equivalents within 180 days after the
consummation of such sale or other disposition, to the extent of the Cash
Equivalents received in that conversion; and (3) any Designated Noncash
Consideration received by Borrower or any Restricted Subsidiary in such sale or
other disposition having a Fair Market Value, taken together with all other
Designated Noncash Consideration received pursuant to this clause (3) that is at
the time outstanding, not to exceed $25,000,000 at the time of receipt of such
Designated Noncash Consideration, with the Fair Market Value of each item of
Designated Noncash Consideration being measured at the time received without
giving effect to subsequent changes in value.
          “Permitted Indebtedness” means:
          (a) Indebtedness evidenced by the Agreement or the other Loan
Documents, as well as Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,
          (b) without duplication of the Indebtedness addressed in clauses
(g) and (r) of this definition of Permitted Indebtedness (and specifically
excluding from inclusion pursuant to this clause (b) Indebtedness referenced in
Schedule 4.19 that is already subject to any limitation or other condition
pursuant to clause (g) or (r) of this definition of Permitted Indebtedness),
Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,
          (c) Purchase Money Indebtedness incurred after the Closing Date and
mortgage financings in respect of Real Property in an aggregate principal amount
outstanding at any one time not in excess of the greater of $25,000,000 and 2.5%
of Total Assets, and any Refinancing Indebtedness in respect of any such
Indebtedness,
          (d) the incurrence of Acquisition Debt by Borrower or a Restricted
Subsidiary in connection with a Permitted Acquisition; provided that (i) such
Acquisition Debt is not incurred in connection with, or in contemplation of,
such Permitted Acquisition, (ii) such Acquisition Debt is permitted under the
Senior Notes Indenture, and (iii) Acquisition Debt shall not exceed $10,000,000
for any single Permitted Acquisition and shall not be in excess of $30,000,000
at any one time outstanding;

- 25 -



--------------------------------------------------------------------------------



 



          (e) the incurrence by Borrower or any of its Restricted Subsidiaries
of Indebtedness under Hedge Agreements that are incurred for the bona fide
purpose of hedging the interest rate, commodity, or foreign currency risks
associated with Borrower’s and its Restricted Subsidiaries’ operations and not
for speculative purposes,
          (f) Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,
          (g) the incurrence by Borrower and Guarantors of unsecured
Indebtedness represented by the Senior Notes and the related guarantees issued
on the date of the Senior Notes Indenture in an aggregate principal amount not
to exceed $275,000,000 outstanding at any one time and any Refinancing
Indebtedness in respect of such Indebtedness,
          (h) the incurrence by Borrower or any of its Restricted Subsidiaries
of intercompany Indebtedness between or among Borrower and any of its Restricted
Subsidiaries; provided that: (i) if any Loan Party is the obligor on such
Indebtedness and the payee is not a Loan Party, such Indebtedness must be
unsecured and expressly subordinated to the prior payment in full in cash of all
the Obligations; and (ii) (A) any subsequent issuance or transfer of Stock that
results in any such Indebtedness being held by a Person other than Borrower or a
Restricted Subsidiary of Borrower and (B) any sale or other transfer of any such
Indebtedness to a Person that is not either Borrower or a Restricted Subsidiary
of Borrower, will be deemed, in each case, to constitute an incurrence of such
Indebtedness by Borrower or such Restricted Subsidiary, as the case may be, that
was not permitted by this clause (h);
          (i) the guarantee by Borrower or any Restricted Subsidiary of
Indebtedness of Borrower or a Restricted Subsidiary to the extent that the
guaranteed Indebtedness was Permitted Indebtedness; provided that if the
Indebtedness being guaranteed is subordinated to or pari passu with the
Obligations, then the guarantee must be subordinated or pari passu, as
applicable, to the same extent as the Indebtedness being guaranteed;
          (j) the incurrence by Borrower or any of its Restricted Subsidiaries
of Indebtedness in respect of workers’ compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance,
self-insurance obligations, bankers’ acceptances, performance and surety bonds
and similar obligations in the ordinary course of business, including the
supersedeas bond in connection with the Dillard’s Judgment, together with all
reimbursement obligations in connection therewith;
          (k) the incurrence by Borrower or any of its Restricted Subsidiaries
of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered or extinguished
within five Business Days;
          (l) the incurrence by Foreign Subsidiaries of Indebtedness in an
aggregate principal amount at any time outstanding pursuant to this clause (l),
including all permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (l), not to exceed $25,000,000 (or the equivalent thereof, measured
at the time of each incurrence, in the applicable foreign currency) and any
Refinancing Indebtedness in respect of such Indebtedness;
          (m) the incurrence of Indebtedness arising from agreements of Borrower
or a Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar

- 26 -



--------------------------------------------------------------------------------



 



obligations, in each case incurred or assumed in connection with the acquisition
or disposition of any business, assets or Subsidiary permitted by the Agreement;
          (n) Indebtedness composing Permitted Investments;
          (o) the incurrence by Borrower or any of Restricted Subsidiaries of
unsecured Indebtedness not otherwise permitted in clauses (a) through (n) above
in an aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (o), not to exceed (i) if the Resolution of the
Dillard’s Litigation has not occurred, $50,000,000, or (ii) if the Resolution of
the Dillard’s Litigation has occurred $100,000,000, and any Refinancing
Indebtedness in respect of such Indebtedness; provided that any Indebtedness
incurred pursuant to this clause (o) is permitted to be incurred under the
Senior Notes Indenture;
          (p) the incurrence by Borrower or any of its Restricted Subsidiaries
of secured Indebtedness not otherwise permitted in clauses (a) through (o) above
in an aggregate principal amount (or accreted value, as applicable) at any time
outstanding, including all permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (p), not to exceed $5,000,000 and any Refinancing
Indebtedness in respect of such Indebtedness; and
          (r) the Existing Letters of Credit and any Refinancing Indebtedness in
respect of such Indebtedness.
          For purposes of determining compliance with Section 6.1 of the
Agreement, in the event that an item of Indebtedness meets the criteria of more
than one of the categories of Permitted Indebtedness described in clauses
(a) through (r) above, Borrower will be permitted to classify such item of
Indebtedness on the date of its incurrence, or later reclassify all or a portion
of such item of Indebtedness, in any manner that complies with Section 6.1 of
the Agreement. The accrual of interest or preferred stock dividends, the
accretion or amortization of original issue discount, the payment of interest on
any Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles and the payment of dividends on preferred stock or
Prohibited Preferred Stock in the form of additional shares of the same class of
preferred stock or Prohibited Preferred Stock will not be deemed to be an
incurrence of Indebtedness or an issuance of preferred stock or Prohibited
Preferred Stock for purposes of Section 6.1 of the Agreement; provided, in each
such case, that the amount thereof is included in Fixed Charges of Borrower as
accrued. For purposes of determining compliance with any United States
Dollar-denominated restriction on the incurrence of Indebtedness, the United
States Dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency shall be utilized, calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred.
Notwithstanding any other provision of this definition of “Permitted
Indebtedness”, the maximum amount of Indebtedness that Borrower or any
Restricted Subsidiary may incur pursuant to this definition of “Permitted
Indebtedness” shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.
          The amount of any Indebtedness outstanding as of any date will be:
          (1) the accreted value of the Indebtedness, in the case of any
Indebtedness issued with original issue discount;
          (2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

- 27 -



--------------------------------------------------------------------------------



 



          (3) in respect of Indebtedness of another Person secured by a Lien on
the assets of the specified Person, the lesser of:

  (A)   the Fair Market Value of such assets at the date of determination; and  
  (B)   the amount of the Indebtedness of the other Person.

          “Permitted Investments” means:
          (a) any Investment in Borrower or in a Restricted Subsidiary of
Borrower;
          (b) any Investment in cash or Cash Equivalents;
          (c) any Investment made as a result of the receipt of non-cash
consideration from a sale or disposition that was made in compliance with
Section 6.4 of the Agreement;
          (d) any Investment made solely in exchange for the issuance of Stock
(other than Prohibited Preferred Stock) of Borrower;
          (e) any Investments received in compromise or resolution of
(i) obligations that were incurred in the ordinary course of business of
Borrower or any of its Restricted Subsidiaries, including pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
any trade creditor or customer, or (ii) litigation, arbitration or other
disputes;
          (f) loans or advances to employees made in the ordinary course of
business of Borrower or any Restricted Subsidiary of Borrower in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding;
          (g) Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (e) of the definition of Permitted Indebtedness,
          (h) any guarantee of Indebtedness permitted to be incurred by
Section 6.1 of the Agreement other than a guarantee of Indebtedness of an
Affiliate of Borrower that is not a Restricted Subsidiary of Borrower;
          (i) Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1 and any Investment consisting of
an amendment, restatement, supplement, refunding, replacement, refinancing,
extension, modification, renewal or exchange of any such Investment; provided
that the amount of any such Investment may be increased (i) as required by the
terms of such Investment as in existence on the Closing Date or (ii) as
otherwise permitted under the Agreement;
          (j) Permitted Acquisitions;
          (k) Investments acquired after the date of this Agreement as a result
of the acquisition by Borrower or any Restricted Subsidiary of Borrower of
another Person, including by way of a merger, amalgamation or consolidation with
or into Borrower or any of its Restricted Subsidiaries in a transaction that is
not prohibited by Section 6.3 of the Agreement to the extent that such
Investments were not made in contemplation of such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

- 28 -



--------------------------------------------------------------------------------



 



          (l) other Investments in any Person having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made after the Closing Date pursuant to this clause (l) that are at
the time outstanding not to exceed the greater of $25,000,000 and 2.5% of Total
Assets (taking into account any return on such Investments by reducing the
amount of such Investments deemed outstanding hereunder);
          (m) Investments in Permitted Joint Ventures that are at the time
outstanding not to exceed (i) if the Resolution of the Dillard’s Litigation has
not occurred, $10,000,000, and (ii) if the Resolution of the Dillard’s
Litigation has occurred, the greater of $25,000,000 and 2.5% of Total Assets
(taking into account any return on such Investments by reducing the amount of
such Investments deemed outstanding hereunder);
          (n) receivables owing to Borrower or any Restricted Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as Borrower or such Restricted
Subsidiary deems reasonable under the circumstances;
          (o) Investments arising from the cashless exercise by employees of
Borrower or any Restricted Subsidiary of rights, options or warrants to purchase
Stock of Borrower;
          (p) lease, utility and similar deposits made in the ordinary course of
business; and
          (q) Investments representing amounts held for employees of Borrower or
any Restricted Subsidiary under deferred compensation plans in the ordinary
course of business.
          “Permitted Joint Venture” means any entity characterized as a joint
venture, however structured, engaged in a Permitted Business in which Borrower
or any Restricted Subsidiary has an ownership interest; provided that such joint
venture is not a Subsidiary of Borrower.
          “Permitted Liens” means
          (a) Liens granted to, or for the benefit of, Agent to secure the
Obligations,
          (b) Liens in favor of Borrower or any Restricted Subsidiary;
          (c) Liens assumed by Borrower or its Restricted Subsidiaries in
connection with a Permitted Acquisition that secure Acquisition Debt permitted
pursuant to clause (d) of the definition of “Permitted Indebtedness”;
          (d) Liens to secure the performance of statutory or regulatory
obligations, insurance, surety or appeal bonds, workers compensation,
unemployment insurance, social security or similar obligations, performance
bonds, deposits to secure the performance of tenders, bids, trade contracts,
government contracts, import duties, payment of rent, performance, letters of
credit and return-of-money bonds, leases or licenses or other obligations of a
like nature incurred in the ordinary course of business and not in connection
with the borrowing of money, including the supersedeas bond in connection with
the Dillard’s Judgment, together with all reimbursement obligations in
connection therewith;
          (e) Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

- 29 -



--------------------------------------------------------------------------------



 



          (f) Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent, that are not subject to penalties or interest for
non-payment or that are being contested in good faith by appropriate
proceedings; provided that any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor;
          (g) Liens imposed by law, such as carriers’, warehousemen’s,
landlord’s, mechanics’, materialmen’s, repairmen’s, suppliers’ or similar Liens,
in each case, incurred in the ordinary course of business, not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests;
          (h) minor deficiencies in title, survey exceptions, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real property that were not
incurred in connection with Indebtedness and that (i) do not in the aggregate
materially adversely affect the value of said properties or (ii) do not
materially impair their use in the operation of Borrower and its Restricted
Subsidiaries taken as a whole;
          (i) Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;
          (j) Liens on the unearned portion of insurance premiums securing the
financing of insurance premiums to the extent the financing is permitted under
the definition of “Permitted Indebtedness”;
          (k) the filing of Uniform Commercial Code financing statements as a
precautionary measure in connection with leases;
          (l) rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
          (m) judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement; provided that in no event shall a judgment Lien
arising as a result of any judgment entered in the Dillard’s Litigation be a
Permitted Lien;
          (n) Liens on cash or Cash Equivalents arising in connection with the
defeasance, discharge or redemption of Indebtedness;
          (o) Liens on specific items of inventory or other goods (and the
proceeds thereof) of any Person securing such Person’s obligations in respect of
bankers’ acceptances issued or created in the ordinary course of business;
          (p) non-exclusive licenses and sublicenses granted by Borrower or any
of its Restricted Subsidiaries of software or intellectual property in the
ordinary course of business and exclusive licenses and sublicenses granted by
Borrower or any of its Restricted Subsidiaries of software or intellectual
property to customers for a limited duration and solely with respect to custom
modifications or new standard software not previously generally marketed by
Borrower or any of its Restricted Subsidiaries (and not for standard software
applications previously generally marketed by Borrower or any of its Restricted
Subsidiaries) in the ordinary course of business;

- 30 -



--------------------------------------------------------------------------------



 



          (q) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business;
          (r) other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $5,000,000;
          (s) Liens on cash or Cash Equivalents securing Indebtedness permitted
pursuant to clause (e) of the definition of Permitted Indebtedness to the extent
that a Hedge Provider is no longer a Lender; provided that the aggregate amount
of all such Indebtedness secured thereby does not exceed $5,000,000;
          (t) Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted pursuant to clause (l) of the definition of “Permitted Indebtedness”;
          (u) purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Purchase Money
Indebtedness permitted pursuant to clause (c) of the definition of “Permitted
Indebtedness” and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof,
          (v) Liens on Real Property securing mortgage financings;
          (w) Liens in favor of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods in the
ordinary course of business and other similar Liens arising in the ordinary
course of business;
          (x) leases or subleases granted in the ordinary course to third
Persons not materially interfering with the business of Borrower and its
Restricted Subsidiaries taken as a whole; and
          (y) Liens on cash or Cash Equivalents securing Indebtedness permitted
pursuant to clause (r) of the definition of “Permitted Indebtedness”.
          “Permitted Protest” means the right of Borrower or any of its
Restricted Subsidiaries to protest any Lien (other than any Lien that secures
the Obligations), taxes (other than payroll taxes or taxes that are the subject
of a United States federal tax lien), or rental payment, provided that (a) a
reserve with respect to such obligation is established on Borrower’s or its
Restricted Subsidiaries’ books and records in such amount as is required under
GAAP, (b) any such protest is instituted promptly and prosecuted diligently by
Borrower or its Restricted Subsidiary, as applicable, in good faith, and
(c) Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Agent’s Liens.
          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
          “Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14(d) of the Agreement.

- 31 -



--------------------------------------------------------------------------------



 



          “Preferred Stock” means, as applied to the Stock of any Person, the
Stock of any class or classes (however designated) that is preferred with
respect to the payment of dividends, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Stock of any other class of such Person.
          “Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14(d) of the Agreement.
          “Pro Forma Cost Savings” means, with respect to any period, the
reduction in net costs and related adjustments that (a) were directly
attributable to an acquisition that occurred during the four quarter period or
after the end of the four quarter period and on or prior to the Calculation Date
and calculated on a basis that is consistent with Regulation S-X under the
Securities Act as then in effect, (b) were actually implemented by the business
that was the subject of any such acquisition within six months after the date of
the acquisition and prior to the Calculation Date that are supportable and
quantifiable by the underlying accounting records of such business, or
(c) relate to the business that is the subject of any such acquisition and that
Borrower reasonably determines are probable based upon specifically identifiable
actions to be taken within six months of the date of the acquisition and, in the
case of each of (a), (b), and (c), are described, as provided below in an
Officers’ Certificate, as if all such reductions in costs had been effected as
of the beginning of such period. Pro Forma Cost Savings described above shall be
accompanied by a certificate delivered to Agent from Borrower’s chief financial
officer that outlines the specific actions taken or to be taken, the net cost
savings achieved or to be achieved from each such action and that, in the case
of clause (c) above, such savings have been determined to be probable.
          “Prohibited Preferred Stock” means any Preferred Stock that, by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case, at the option of the holder of the
Preferred Stock), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Preferred Stock, in whole or in part, on or
prior to the date that is 91 days after the Maturity Date. Notwithstanding the
preceding sentence, any Preferred Stock that would constitute Prohibited
Preferred Stock solely because the holders of the Preferred Stock have the right
to require Borrower to repurchase such Preferred Stock upon the occurrence of a
change of control or an asset sale will not constitute Prohibited Preferred
Stock if the terms of such Preferred Stock provide that Borrower may not
repurchase or redeem any such Preferred Stock pursuant to such provisions unless
such repurchase or redemption complies with the Agreement. The amount of
Prohibited Preferred Stock deemed to be outstanding at any time for purposes of
the Agreement will be the maximum amount that Borrower may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Prohibited Preferred Stock, exclusive of accrued dividends.
          “Projections” means Borrower’s forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
          “Pro Rata Share” means, as of any date of determination:
          (a) with respect to a Lender’s obligation to make Advances and right
to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Commitment, by
(z) the aggregate Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by

- 32 -



--------------------------------------------------------------------------------



 



dividing (y) the outstanding principal amount of such Lender’s Advances by
(z) the outstanding principal amount of all Advances,
          (b) with respect to a Lender’s obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Commitment, by (z) the aggregate Commitments of all
Lenders, and (ii) from and after the time that the Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Advances by (z) the outstanding
principal amount of all Advances; provided, however, that if all of the Advances
have been repaid in full and Letters of Credit remain outstanding, Pro Rata
Share under this clause shall be determined based upon subclause (i) of this
clause as if the Commitments had not been terminated or reduced to zero and
based upon the Commitments as they existed immediately prior to their
termination or reduction to zero, and
          (c) with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the Commitments being terminated or reduced to zero,
the percentage obtained by dividing (y) such Lender’s Commitment, by (z) the
aggregate amount of Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender’s
Advances, by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Commitments had not been
terminated or reduced to zero and based upon the Commitments as they existed
immediately prior to their termination or reduction to zero.
          “Protective Advances” has the meaning specified therefor in
Section 2.3(d)(i) of the Agreement.
          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.
          “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of any Loan Party that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, and which such
Deposit Account or Securities Account is the subject of a Control Agreement and
is maintained by a branch office of the bank or securities intermediary located
within the United States.
          “Qualifying Stock” means Stock of Borrower other than (a) Prohibited
Preferred Stock and (b) Stock sold in an offering prior to the third anniversary
of the date of the Senior Notes Indenture that are eligible to be used to
support an optional redemption of the Senior Notes pursuant to Section 3.07 of
the Senior Notes Indenture.
          “RBS Hedge” means that certain ISDA Master Agreement dated as of
December 3, 2010 by and between Borrower and The Royal Bank of Scotland plc.
          “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Loan Party or any of its Restricted
Subsidiaries and the improvements thereto.

- 33 -



--------------------------------------------------------------------------------



 



          “Real Property Collateral” means any fee interest in Real Property
hereafter acquired by any Loan Party with a Fair Market Value of $5,000,000 or
more.
          “Record” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Refinancing Indebtedness” means refinancings, renewals, extensions,
refundings, replacements, defeasances or discharges of Indebtedness so long as:
          (a) such refinancings, renewals, extensions, refundings, replacements
defeasances or discharges do not result in an increase in the principal amount
(or accreted value, if applicable) of the Indebtedness so refinanced, renewed,
extended, refunded, replaced, defeased or discharged other than by the amount of
interest accrued, premiums paid thereon and the fees and expenses incurred in
connection therewith and by the amount of unfunded commitments with respect
thereto,
          (b) such refinancings, renewals, extensions, refundings, replacements,
defeasances or discharges do not result in a shortening of the average weighted
maturity (measured as of the refinancing, renewal, or extension) of the
Indebtedness so refinanced, renewed, or extended,
          (c) if the Indebtedness that is refinanced, renewed, extended,
refunded, replacements, defeased or discharged was subordinated in right of
payment to the Obligations, then the terms and conditions of the refinancing,
renewal, extension, refunding, replacement, defeasance or discharge must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, extended,
refunded, replacements, defeased or discharged Indebtedness, and
          (d) the Indebtedness that is refinanced, renewed, extended, refunded,
replaced, defeased or discharged is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, extended, refunded,
replaced, defeased or discharged.
          “Reimbursement Undertaking” has the meaning specified therefor in
Section 2.11(a) of the Agreement.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
          “Replacement Lender” has the meaning specified therefor in
Section 2.13(b) of the Agreement.
          “Report” has the meaning specified therefor in Section 15.16 of the
Agreement.
          “Required Availability” means that the sum of (a) Excess Availability,
plus (b) Qualified Cash exceeds $25,000,000.

- 34 -



--------------------------------------------------------------------------------



 



          “Required Lenders” means, at any time, Lenders whose aggregate Pro
Rata Shares (calculated under clause (c) of the definition of Pro Rata Shares)
exceed 50%; provided, however, that at any time there are 2 or more Lenders,
“Required Lenders” must include at least 2 Lenders.
          “Required Library” has the meaning specified therefor in the Security
Agreement.
          “Resolution of the Dillard’s Litigation” means the first to occur of
(a), (b), (c), or (d): (a) the Dillard’s Judgment is satisfied in full and
released, (b) the Dillard’s Judgment is vacated by a court of competent
jurisdiction and the Dillard’s Litigation is dismissed with prejudice and no
further appeals are possible, (c) the Dillard’s Judgment is reversed by a court
of competent jurisdiction and a take-nothing judgment is rendered by a court of
competent jurisdiction in favor of i2 and no further appeals are possible, or
(d) the Dillard’s Judgment is reduced or modified in whole by a court of
competent jurisdiction to an award of less than $25,000,000 in the aggregate in
damages against i2 and such judgment has been satisfied in full and released.
          “Restricted Investment” means an Investment other than a Permitted
Investment.
          “Restricted Payment” has the meaning specified therefor in
Section 6.9(e) of the Agreement.
          “Restricted Subsidiary” means any Subsidiary of Borrower that is not
an Unrestricted Subsidiary.
          “Revolver Usage” means, as of any date of determination, the sum of
(a) the amount of outstanding Advances, plus (b) the amount of the Letter of
Credit Usage.
          “Sanctioned Entity” means (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
          “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC.
          “S&P” has the meaning specified therefor in the definition of Cash
Equivalents.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “Securities Account” means a securities account (as that term is
defined in the Code).
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Security Agreement” means a security agreement, dated as of even date
with the Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrower and Guarantors to Agent.
          “Senior Notes” means the 8.00% Senior Notes due December 10, 2014
issued pursuant to the Senior Notes Indenture.
          “Senior Notes Closing Date” means December 10, 2009.

- 35 -



--------------------------------------------------------------------------------



 



          “Senior Notes Indenture” means the Indenture dated as of December 10,
2009 by and among Borrower, as Issuer, the Subsidiaries of Borrower that are
Guarantors party thereto, and U.S. Bank National Association, as Trustee.
          “Senior Notes Documents” means the Senior Notes Indenture, the Senior
Notes, and the agreements, documents and instruments executed in connection
therewith.
          “Settlement” has the meaning specified therefor in Section 2.3(e)(i)
of the Agreement.
          “Settlement Date” has the meaning specified therefor in
Section 2.3(e)(i) of the Agreement.
          “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
          “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
          “Swing Lender” means WFCF or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(b) of the Agreement.
          “Swing Loan” has the meaning specified therefor in Section 2.3(b) of
the Agreement.
          “Taxes” means any taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender’s or such Participant’s principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(B) additional United States federal withholding taxes that may be imposed after
the time such Foreign Lender becomes a party to the

- 36 -



--------------------------------------------------------------------------------



 



Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, order or other decision with respect to any of the foregoing
by any Governmental Authority.
          “Tax Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.
          “Total Assets” means the total assets of Borrower and its Subsidiaries
on a consolidated basis determined in accordance with GAAP, as shown on the most
recently available consolidated balance sheet of Borrower and its Subsidiaries.
          “Total Leverage Ratio” means, as of any date of determination the
result of (a) the amount of Borrower’s Funded Indebtedness as of such date, to
(b) Borrower’s EBITDA for the 12 month period ended as of such date.
          “Total Leverage Ratio Calculation” has the meaning specified therefor
in the definition of “Base Rate Margin”.
          “Trademark Security Agreement” has the meaning specified therefor in
the Security Agreement.
          “Transaction Costs” means costs and fees incurred by Borrower pursuant
to (a) any acquisition of (i) all or substantially all of the assets of a Person
or line of business, division or business unit within the Permitted Business, or
(ii) any other Permitted Business assets, in each case however consummated, if
the acquisition does not violate Section 6.3 of the Agreement, or (b) any sale
or other disposition of assets if such sale or other disposition does not
violate Section 6.4 of the Agreement.
          “Underlying Issuer” means Wells Fargo or one of its Affiliates.
          “Underlying Letter of Credit” means a Letter of Credit that has been
issued by an Underlying Issuer.
          “United States” means the United States of America.
          “Unrestricted Subsidiary” means any Subsidiary of Borrower that is
designated by the Board of Directors of Borrower as an Unrestricted Subsidiary
pursuant to a resolution of the Board of Directors in compliance with
Section 3.7 of the Agreement, but only to the extent that such Subsidiary:
          (a) has no Indebtedness other than Non-Recourse Debt;
          (b) except as permitted by Section 6.12 of the Agreement, is not party
to any agreement, contract, arrangement or understanding with Borrower or any
Restricted Subsidiary of Borrower unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of Borrower;
          (c) is a Person with respect to which neither Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Stock or (ii) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results;

- 37 -



--------------------------------------------------------------------------------



 



          (d) has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of Borrower or any of its Restricted
Subsidiaries; provided that Borrower and its Restricted Subsidiaries may
guarantee the performance of Unrestricted Subsidiaries in the ordinary course of
business except for guarantees of Indebtedness; and
          (e) does not own any intellectual property that is material to the
business of Borrower or any of its Restricted Subsidiaries or Borrower and its
Restricted Subsidiaries taken as a whole or that is part of the Required
Library.
          “Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the most recent Total Leverage Ratio Calculation; provided, however, that for
the period from the Closing Date through the date Agent receives the Total
Leverage Ratio Calculation in respect of the testing period ending June 30,
2011, the LIBOR Rate Margin shall be at the margin in the row styled “Level II”:

                  Level   Total Leverage Ratio Calculation   Unused Line Fee
Percentage    
I
  If the Total Leverage Ratio is less than 1.50:1.00     0.35 %    
 
               
II
  If the Total Leverage Ratio is greater than or equal to 1.50:1.00 and less
than 2.50:1.00     0.45 %    
 
               
III
  If the Total Leverage Ratio is greater than or equal to 2.50:1.00     0.50 %  
 

          Except as set forth in the foregoing proviso, the Unused Line Fee
Percentage shall be based upon the most recent Total Leverage Ratio Calculation,
which will be calculated as of the end of each fiscal quarter. Except as set
forth in the foregoing proviso, the Unused Line Fee Percentage shall be
re-determined quarterly on the first day of the month following the date of
delivery to Agent of the certified calculation of the Total Leverage Ratio
pursuant to Section 5.1 of the Agreement; provided, however, that if Borrower
fails to provide such certification when such certification is due, the Unused
Line Fee Percentage shall be set at the margin in the row styled “Level III” as
of the first day of the month following the date on which the certification was
required to be delivered until the date on which such certification is delivered
(on which date (but not retroactively), without constituting a waiver of any
Default or Event of Default occasioned by the failure to timely deliver such
certification, the Unused Line Fee Percentage shall be set at the margin based
upon the calculations disclosed by such certification. In the event that the
information regarding the Total Leverage Ratio contained in any certificate
delivered pursuant to Section 5.1 of the Agreement is shown to be inaccurate,
and such inaccuracy, if corrected, would have led to the application of a higher
Unused Line Fee Percentage for any period (a “Unused Line Fee Period”) than the
Unused Line Fee Percentage actually applied for such Unused Line Fee Period,
then (i) Borrower shall immediately deliver to Agent a correct certificate for
such Unused Line Fee Period, (ii) the Unused Line Fee Percentage shall be
determined as if the correct Unused Line Fee Percentage (as set forth in the
table above) were applicable for such Unused Line Fee Period, and (iii) Borrower
shall immediately deliver to Agent full payment in respect of the accrued
additional fees as a result of such increased Unused Line Fee Percentage for
such Unused Line Fee Period.
          “Voidable Transfer” has the meaning specified therefor in Section 17.8
of the Agreement.

- 38 -



--------------------------------------------------------------------------------



 



          “Voting Stock” of any specified Person as of any date means the Stock
of such Person that is at the time entitled to vote in the election of the Board
of Directors of such Person.
          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
          “WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited
liability company.

- 39 -